                   Case 18-10864-reg    Doc 286      Filed 02/20/19    Page 1 of 36



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 IN THE MATTER OF:                                   CASE N0.18-10864

 VISION INVESTMENT GROUP, INC.                       Chapter 11

          Debtor.

                                DISCLOSURE STATEMENT

                                                I.

                                        A. Introduction

       Vision Investment Group, Inc., the Debtor-in-Possession, provides this Disclosure
Statement to all of its creditors in order to disclose that information deemed by the Debtor to be
important and necessary for exercising their right to vote for acceptance of the Plan of
Reorganization filed with the Court on February 20, 2019.

        Those creditors whose claims are impaired under the Plan may vote on the Plan by filling
out and mailing to Daniel J. Skekloff and Scot T. Skekloff, Haller & Colvin, PC, 444 E. Main
Street, Fort Wayne, Indiana, 46802, a Ballot which will be supplied by the Court. In order for the
Plan to be accepted by Ballot, Ballots of voting creditors who hold at least two-thirds (2/3) in
amount and more than one-half (1/2) in number of allowed claims of all Classes must be cast in
favor of the acceptance of the Plan.

     NO REPRESENTATIONS CONCERNING THE DEBTOR (PARTICULARLY AS TO
THEIR FUTURE BUSINESS OPERATIONS, VALUE OF PROPERTY, OR THE VALUE OF
ANY PROMISSORY NOTE TO BE ISSUED UNDER THE PLAN) ARE AUTHORIZED BY
THE DEBTOR OTHER THAN AS SET FORTH IN THIS STATEMENT. ANY
REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
WHICH ARE OTHER THAN AS CONTAINED IN THIS STATEMENT SHOULD NOT BE
RELIED UPON BY YOU IN ARRIVING AT YOUR DECISION, AND SUCH ADDITIONAL
REPRESENTATIONS AND/OR INDUCEMENTS SHOULD BE REPORTED TO COUNSEL
FOR THE DEBTOR WHO IN TURN SHALL DELIVER SUCH INFORMATION TO THE
BANKRUPTCY COURT FOR SUCH ACTION AS MAY BE DEEMED APPROPRIATE.

     THE INFORMATION CONTAINED HEREIN HAS NOT BEEN SUBJECT TO A
CERTIFIED AUDIT. THE RECORDS KEPT BY THE DEBTOR ARE DEPENDENT UPON
INTERNAL ACCOUNTING PERFORMED BY THE DEBTOR. FOR THE FOREGOING
REASON, AS WELL AS BECAUSE OF THE COMPLEXITY OF THE DEBTOR'S
FINANCIAL MATTERS, THE DEBTOR IS UNABLE TO WARRANT OR REPRESENT THE
INFORMATION CONTAINED HEREIN IS WITHOUT ANY INACCURACY, ALTHOUGH
GREAT EFFORT HAS BEEN MADE TO BE ACCURATE.



32858/000/00836353-6SMB
                   Case 18-10864-reg       Doc 286     Filed 02/20/19      Page 2 of 36



                                      B. General In{ormation

        Essentially, the purpose of any reorganization or rehabilitation under chapter 11 is to
preserve the assets of the Debtor and save it from disastrous or premature sales, such as at
foreclosure, so that junior interests Gunior mortgage holders and unsecured, general creditors, and
Debtor) will receive the greatest possibility of preserving their right to recovery or equity in the
Debtor's property. Plans of Reorganization providing for extensions of debt as a primary system
of restructuring finances appear to be the most practical solution of the problem under chapter 11
of our present Bankruptcy Code.

        There are limitations on what a debtor can do under a Chapter 11 Plan; primarily, a Plan
may be confirmed over the objections of a Class of secured creditors only if the Court finds that
those creditors are given fair and equitable treatment, and secured creditors must receive the
"indubitable equivalent" of the value of their security. However, "indubitable equivalent" does not
necessarily mean that secured creditors must receive payment right away; what it means is that the
secured creditors, if they must wait, are entitled to a reasonable rate of interest on their money until
they are paid. In other words, where a secured creditor is receiving payment in full over a
reasonable period of time, with an appropriate interest or discount factor being paid, that creditor
is receiving all the law requires, that is - full payment over a reasonable period of time. Under the
new Bankruptcy Code, the term of any mortgage debt may be extended; payments required under
the mortgage, of either principal or interest, may be postponed; and deferred or reduced payments
of principal or interest may be added to the mortgage balance. Illustrative of this point is the case
of In re Hollanger, 8 B.C.D. 365 (1981) involving farmers in which the Court allowed
postponement of arrearages on mortgage debt for seven (7) years.

                                       C. General Background

       Vision Investment Group, Inc. (sometimes hereinafter referred to as "Vision", "Debtor"
and/or "Debtor-in-Possession") has its office headquarters located in Bluffton, Indiana. The
company operates Subway® restaurants located in Indiana, Ohio and Michigan. At the
commencement of the case, Debtor operated 32 store locations.

        The store locations operated by the Debtor were acquired over time commencing with the
acquisition of two stores in the summer of 1998. Debtor operates the store locations, but does not
own the rights to the franchise - see Part I. Section H. - Franchise Ownership Structure below.
Vision has, by assignment, the right to operate the Subway® stores, but is not the owner of the
franchise rights for the stores. James ("Jim") Miller is the owner of the Subway® franchise rights
to the stores. Mr. Miller is the president of the Debtor.

       Debtor's financial difficulties result from several factors including decline in sales over a
period of several years in conjunction with rising costs and lower net margins resulting from
discounting programs. In the past approximately five years, Debtor experienced a decline in
income as costs associated with coupon and discount programs as part of the franchise operations
increased.




32858/000/00836353-6SMB
                   Case 18-10864-reg    Doc 286      Filed 02/20/19    Page 3 of 36



         Faced with a decline in income and inability to maintain current payments on outstanding
liabilities, Debtor sought relief under chapter 11 of the United States Bankruptcy Code.

                           D. Commencement of the Chapter 11 Case

        On May 11, 2018, Vision Investment Group, Inc. filed a Voluntary Petition Under Chapter
11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the Northern
District of Indiana, Fort Wayne Division. Vision Investment Group, Inc. continues in possession
of its property and manages its business as Debtor-in-Possession under §§ 1107 (Rights, powers
and duties of debtor-in-possession) and 1108 (Authorization to operate business) of the
Bankruptcy Code. No trustee or examiner has been appointed in the Debtor's reorganization case.
The Bankruptcy Court entered its Notice of Status as, and Obligations of, Debtor-in-Possession in
Chapter 11 on May 14, 2018.

                                    E. Creditors' Committee

     The office of the United States Trustee has not appointed an Unsecured Creditors'
Committee.

                                 F. Retention ofProfessionals

       At the commencement of the Debtor's reorganization case, the Debtor retained Daniel J.
Skekloff and Scot T. Skekloff, as co-bankruptcy counsel, each of whom has been authorized to
represent Vision Investment Group, Inc. as Debtor-in-Possession by Order Authorizing
Employment of Attorney dated July 11, 2018. Additionally, on November 2, 2018, Debtor filed
an Application to Employ Sandra Perry and Bose McKinney & Evans LLP as counsel for the
purpose of advising and representing the Debtor on employment law matters which employment
was authorized by Order entered December 7, 2018. Also on November 2, 2018, Debtor filed an
Application to Employ David Cole and Haines, Isenbarger & Skiba, LLC to perform accounting
services for the Debtor which employment was authorized by Order entered December 7, 2018.

                            G. Pre-Petition Equity Securitv Holders

       At the commencement of the case, Debtor submitted the following list of equity security
holders:

           Becky Miller                            10% ownership interest
           0505N.100W.
           Bluffton, IN 46714

           James E. Miller II                    90% ownership interest
           0505 N. 100 W.
           Bluffton, IN 46714




32858/000/00836353-6SMB                        3
                   Case 18-10864-reg       Doc 286       Filed 02/20/19   Page 4 of 36



                                           H. Affiliate Case

        Trinity Investment Group LLC ("Trinity Investment") is an affiliate of the Debtor as that
term is defined in 11 U.S.C. § 101(2). The equity ownership of Trinity Investment is as follows:

           Vision Investment Group, Inc.          81 %
           William Stose                          19%

        Trinity Investment filed for relief under chapter 11 of the United States Bankruptcy Code
on April 13, 2018. The case is presently pending in the United States Bankruptcy Court, Northern
District oflndiana, Fort Wayne Division, Case No. 18-10627.

                                L Franchise Ownership Structure

         1.     The Subway Franchises. Debtor operates Subway® restaurants located in Indiana,
Ohio and Michigan. However, Debtor does not own the franchise rights for the 32 Subway® stores
that it presently operates, but rather has an assignment of the right to operate the stores. The
franchisor, Doctor's Associates, Inc., the owner of the Subway® brand, allows franchisees to only
be natural persons. However, the franchisor does allow and will authorize a business entity to be
assigned the rights to operate a franchise store. Jim Miller, individually, acquired the franchise
rights to the Subway® stores. Mr. Miller then, with the franchisor's approval, assigned the right to
operate the stores to Vision Investment Group, Inc.

         Accordingly, for each of the Subway® restaurant stores being operated by the Debtor, there
is a separate Franchise Agreement between Doctors Associates, Inc. who is the Subway®
Franchisor, and James E. Miller, II, as Franchisee. Mr. Miller is the franchisee in each Agreement
for each of the 32 Vision operated stores because it is the policy of Subway that each of its
franchisees be an individual and not a company or other organization. Pursuant to paragraph 9.B.
of the franchise agreement, the Franchisee may, with Subway's consent, assign the right to operate
the Subway franchise store, but only the right to operate. No other rights of the Franchise
Agreement may be assigned.

         Additionally, the stores from which the Subway® restaurants are operated are leased
facilities. The tenant as to all stores operated by the Debtor is Subway Real Estate Corp., an entity
unrelated to the Debtor that is affiliated with the franchisor, Doctor's Associates, Inc. Jim Miller,
individually, is the sub-tenant as to each of the stores operated by the Debtor. Mr. Miller has
authorized the Debtor to operate the stores at the leased locations. Debtor has filed a Motion to
Assume Debtor's Interest in Real Estate Sublease with respect to each of the [32] store locations
operated by the Debtor.

        As noted, each of the 32 Subway® restaurant stores operated by the Debtor are on leased
premises. In each case, as a requirement of Doctors Associates, Inc. (Subway), the Tenant must be
Subway, or more specifically, Subway's affiliate, Subway Real Estate Corporation (SREC). SREC
then in tum subleases the store to the franchisee. Accordingly, the subleasee must be an individual.
For each of the Vision locations, James E. Miller, II is the Subtenant. Like the franchise
agreements, the right to operate at subleased premises may be assigned with consent of Subway.


32858/000/00836353-6SMB                            4
                  Case 18-10864-reg      Doc 286      Filed 02/20/19      Page 5 of 36



Accordingly, Doctors Associates, Inc. and SREC have consented to the assignment of (only) the
right to operate the Subway® stores at the subleased premises. Such assignment does not, for
example, assign the right to sell the sublease leasehold interest or to sub-sublease it.

        2.      Value of a Subway® Store. It is common to value a Subway® restaurant store as a
going concern. Such going concern valuation is typically a multiple of the store's annual EBITDA
(Earnings Before Interest, Taxes, Depreciation and Amortization). The multiple applied to
EBITDA is typically based upon the level of annual gross sales. As such, value in operation is
reflected in the going concern value much more than the value of the particular store's assets such
as the equipment, leasehold improvements, inventory (both food and non-food items), accounts
receivable and money in the cash register. These items, depending upon timing, age, and condition,
might have a combined fair market value (FMV) of somewhere between $6,000.00 to $10,000.00
for any given store that the Debtor operates with such items expected to bring less in a liquidation
considering short term sales and costs of liquidation. (Such items are assets of the Debtor in this
case.) However, if sold as a going concern, including the franchise rights and location (sublease)
rights, the price can be as much as $50,000.00, $70,000.00 or over $100,000.00 per store
depending upon a particular store location's EBITDA and the applicable multiplier. This value
assumes the sale of the store, with the full panoply of assets and rights associated with that store,
including importantly, the franchise and location rights. In this case, as noted above, the franchisee
and subleasee rights are owned by James E. Miller, II. Debtor's proposed Plan sets forth Mr.
Miller's pledge to maintain his rights as a franchisee and subtenant for the operation of the Debtor
as well as for any potential sale of the stores as a going concern. See Debtor's proposed Plan of
Reorganization at Article V.

        While the Debtor currently has an assignment of only the limited right to operate the
franchises and location premises, the proposed Plan of Reorganization provides, as his significant
contribution for the membership interest of the to-be-newly-reorganized Debtor, the pledge of
James E. Miller, II to maintain and combine his franchisee and sublease rights for going concern
purposes and including for a going concern sale of the stores should the Plan fail for any reason.
The going concern sale value further ensures the ability of all Plan creditors to receive full Plan
payments even in the event a sale were to become necessary. Conversely, if the Debtor were to
liquidate and not reorganize, the liquidation value of the Debtor's assets is believed to be less than
would be realized by unsecured creditors as proposed by Debtor's Plan. See Section II. Part C.
Liquidation Analysis below.

                                          J. Store Leases

        Debtor operates the stores from leased facilities; however, Debtor operates in the capacity
as a sub-tenant as to each of the stores. As part of the operation of a Subway® franchise store, the
franchisor requires that the lease of the store premises be initially entered into by Subway Real
Estate Corp. Thereafter, Subway Real Estate Corp. subleases the premises for the operation of the
franchise store. As it relates to the Debtor, the store leases from which the Debtor operates were
ultimately assigned from the subtenant of Subway Real Estate Corp. to Jim Miller. The Debtor
makes the monthly lease payments for each of the store locations as set forth and identified in the
attached projections.



32858/000/00836353-6SMB                           5
                   Case 18-10864-reg          Doc 286       Filed 02/20/19        Page 6 of 36



        Debtor has filed Motions to Assume Debtor's Interest in Real Estate Sublease with respect
to each of the 32 store locations. The store location and landlord information with respect to the
stores operated by the Debtor is as follows:

Location:                                                      Landlord:
 113 W. Rochester, Akron, OH 46910                               Vantage Properties, LLC 1
 901 North Ridge Road, Albion, IN 46701                          Michael Ceschin
                                                                 Twin Towers Management Trading
    2016 North Wayne Street, Angola, IN 46703                            Site Management, LLC
    1043 West 7th Street, Auburn, IN 46706                       Auburn Plaza, LLC
    203 Duesenberg Drive, Auburn, IN 46706                       MPT Auburn Plaza, LLP
    933 North Main Street, Bluffton, IN 46714                    Prime Realty Holdings, LLC
    2100 N. Main Street, Bluffton, IN 46714                      Twin Towers Management
    9197 A SR 101, Brookville, IN 47012                          J&B, LLC
    408 East Main Street, Cambridge City, IN 47327               FBI Properties LLC
    416 Marshall Street, Coldwater, MI 49036                     B&W Fairfield Plaza Partnership
    409 East Chicago Street, Coldwater, MI 49036                 B.W.P. Leasing Services, LLC
    800 E. Chicago Street, Coldwater, MI 49036                   Twin Towers Management
    2170 North Park Road, Connersville, IN 47331                 White Water Center LLC
    503 West 3rd Street, Connersville, IN 47331                  Wiles, Inc.
    5035 Kay Bee Drive, Gas City, IN                             Jupinder Petroleum, Inc.
    3955 E. Bellefontaine Rd., Hamilton, IN 46742                Hamilton Gasoline Corp.
    1560 Main Street, Hamilton, OH 45013                         Meijer Stores Limited Partnership
    7150 Executive Blvd., Huber Heights, OH 45424                Meijer Stores Limited Partnership
    14605 Lima Road, Fort Wayne, IN 46818                        Boyd Investment Corp.
    4 North Franklin Street, Knightstown, IN 46148               VHA Limited Liability Company
    218 South Main Street, Liberty, IN 4 73 53                   Vantage Properties, LLC
    101 E. US Hwy 6, Ligonier, IN 46767                          Tayla Hill
    552 Morse Street, Markle, IN 46770                           Verma Real Estate, LLC
    422 S. Washington Street, New Paris, OH 45347                Vantage Properties, LLC
    228 East Main Street, North Manchester, IN 46962             Mike McKinley
    2316 E. State Road 14, Rochester, IN 46975                   Baugo Creek Realty, LLC
    252 Kelly Street, Rome City, IN 46784                        KRDH,LLC
    1903 North Main Street, Rushville, IN 46173                  TDAK Development, Inc.
    127 S. State Street, South Whitley, IN 46787                 Michael Cotay
    15454 M-60, Tekonsha, MI 49092                               Vantage Properties, LLC
    550 Union Street, Waterloo, IN 46793                         Vantage Properties, LLC
    993 S. South Street, Wilmington, OH 45177                    King Commons, LLC




1
  Vantage Properties LLC is owned 60% by Jim Miller and 40% by William Stose and is an insider of the Debtor as
that term is defined by 11 U.S.C. §101(31).

32858/000/00836353-6SMB                                6
                   Case 18-10864-reg       Doc 286      Filed 02/20/19     Page 7 of 36




          K. Bridge Funding Group, Inc. Adversary Proceeding and Liens In(ormation

       Bridge Funding Group, Inc. f/k/a United Capital Business Lending, Inc. ("Bridge
Funding") filed a complaint (adversary proceeding # 18-0103 8) seeking Bankruptcy Court
determination of the extent, validity, and priority of Bridge Funding's asserted liens against the
Debtor. Bridge Funding named as defendants in the lawsuit the Debtor, First Merchants Bank f/k/a
iAB Bank f/k/a Markle Bank, U.S. Bank Equipment Finance, Corporation Service Company and
The Coca Cola Company. In its complaint filed, Bridge Funding asserted that the identified
defendants claiming a lien interest had liens that were subordinate and inferior to the lien of Bridge
Funding except to the extent such liens were purchase money liens covering specific items of
equipment and to the extent such purchase money liens were properly perfected, but excluding
First Merchants Bank from such exception on account of a Subordination Agreement from First
Merchants Bank in favor of Bridge Funding with respect to 29 stores owned by the Debtor.

        During the pendency of the adversary proceeding certain parties have entered into
stipulations with respect to lien priorities as follows:

         As to The Coca-Cola Company ("TCCC"), Bridge Funding and TCCC agreed as follows:

                  The lien asserted by Bridge is superior to any lien of TCCC, except (i) as to
                  the outstanding balance owed to TCCC for certain specific dispensing
                  equipment having an outstanding principal balance of $1, 176.89 and (ii)
                  rights and remedies of TCCC with respect to any setoff against the Debtor,
                  also as described in detail in the Agreed Partial Final Judgment.

       As to U.S. Bank Equipment Finance ("USBEF"), Bridge Funding and USBEF agreed as
follows:

                  The lien asserted by USBEF is superior to any lien of Bridge, except as to
                  USBEF's purchase money security interest ("PMSI") as to Debtor's store
                  number 38422 originally located at 170 Smartz Way, Auburn, IN and the
                  collateral associated with that store number 38422 and limited to the
                  outstanding balance owed to USBEF of $45,848.62.

         As to Direct Capital Corporation ("DCC"), Bridge Funding and DCC agreed as follows:

                  Bridge sued Corporation Service Company ("CSC") however, the correct
                  party was Direct Capital and Direct Capital has agreed to be substituted
                  herein in place of CSC and to the entry of relief as set forth in the Agreed
                  Partial Final Judgment. Further, DCC and Bridge Funding stipulated as
                  between Bridge and DCC that the liens asserted by DCC are superior to any
                  lien of Bridge, limited to the outstanding balance owed to DCC of
                  $25,574.47.




32858/000/00836353-6SMB                            7
                   Case 18-10864-reg      Doc 286     Filed 02/20/19    Page 8 of 36



         As to First Merchants Bank ("FMB"), Bridge Funding and FMB agreed as follows:

                  As between Bridge and FMB, the lien asserted by Bridge is superior to any
                  lien of FMB as to the collateral described in the Agreed Partial Final
                  Judgment.

       The adversary proceeding is presently pending as to remaining issues regarding the Debtor
and the extent of the Bridge Funding asserted lien interests subject of the complaint filed.

         By way of additional information, Debtor sets forth the following:

       The equipment securing the claim of U.S. Bank d/b/a U.S. Bank Equipment Finance is no
longer in the Debtor's possession. This store was closed pre-petition. The schedules valued the
equipment securing the claim of U.S. Bank at $8,300.00. U.S. Bank asserts it has a value of
$11,000 in its POC #4.

        First Merchants Bank claims a security interest in all the Debtor's assets to secure the
Debtor's guaranty of the Bank's mortgage loans to Vantage Properties LLC (the Landlord on five
of the stores operated by the Debtor.) The Bank's claim is believed to be fully secured by Vantage
Properties LLC real estate and all mortgage payments are current.

                          L. Synopsis of Tax Implication [or Reorganization

        For income taxation purposes, Vision Investment Group, Inc., was treated as a pass-
through entity such that the income and expenses thereof were reported on the 1120S return for
the corporation. Schedule K-1 returns were issued to the shareholders. As such, prior to the
commencement of the case, Debtor had no net operating losses (or "NOL's") that were available
to it. As such, Debtor lias been advised that the impact of Debtor's reorganization involves
reduction of Debtor's future ability to recognize depreciation expense inasmuch as Debtor's tax
basis in Assets of the reorganized Debtor is subject to reduction by the amount of actual discharged
debt realized through the bankruptcy proceeding. As such, to the best of Debtor's current
knowledge, information and belief, the impact of reorganization and any discharge of debt as may
be provided under the proposed Chapter 11 Plan would be to reduce Debtor's tax basis of Assets,
such reduction being no greater than the amount of Debtor's discharged debt through confirmation
of the Chapter 11 Plan.

        The Debtor's proposed Plan provides for the restructuring of the debt obligations of the
Debtor with the potential for discharge of certain indebtedness existing at the commencement of
the case. As such, the federal income tax consequences of the reorganization are complex and are
subject to significant uncertainties. The Debtor has not requested a ruling from the Internal
Revenue Service or an opinion of counsel concerning same.

       By this statement, Debtor and Debtor's counsel are not and should not be construed to be
rendering tax advice to any creditor, party in interest or recipient of this Disclosure Statement.
Notwithstanding the foregoing, should anything contained herein be deemed to be now or at a later
time tax advice, the following disclosure is made: To ensure compliance with the requirements


32858/000/00836353-6SMB                           8
                  Case 18-10864-reg     Doc 286      Filed 02/20/19     Page 9 of 36




imposed by the Internal Revenue Service under Circular 230, Debtor informs you that any U.S:
federal tax advice contained in this communication (including attachments), unless otherwise
specifically stated, was not intended or written to be used, and cannot be used, for the purpose of
(1) avoiding penalties under the Internal Revenue Code, or (2) promoting, marketing or
recommending to another party any matters addressed herein.

        Accordingly, any person who may be affected by implementation of the Plan, including
creditors and equity interest holders of the Debtor, should consult their own tax advisors with
respect to and/or regarding the tax consequences under federal and any applicable state, local,
commonwealth or foreign law.

                             M. Current (Post-Petition) Operations

        Vision Investment Group, Inc., has since the filing of the Petition, continued in its
operation. Since the date of filing, Vision Investment Group, Inc., pursuant to operating reports
filed, have had the following operating income and expenses from its operation:

May 2018 01-31):
 Total Income:                       729,957.26
 Total Cost of Goods Sold:           229,326.98
 Gross Profit:                       500,630.28
 Total Expense:                      505,612.12
 Net Ordinary Income:                 (4,981.84)
 Total Other Income:                      265.23
 Net Income:                          (4,716.61)

 Total Receipts:                     739,686.55
 Total Disbursements:                470,421.10
 Net Cash Flow:                      269,265.45

June 2018:
 Total Income:                        931,767.71
 Total Cost of Goods Sold:            313,814.93
 Gross Profit:                        617,952.78
 Total Expense:                       620,641.91
 Net Ordinary Income:                  (2,689.13)
 Total Other Income:                       367.84
 Net Income:                           (2,321.29)

 Total Receipts:                    1,079,817.60
 Total Disbursements:               1, 108,693 .48
 Net Cash Flow:                      (28,875.88)




32858/000/00836353-6SMB                          9
                  Case 18-10864-reg     Doc 286     Filed 02/20/19   Page 10 of 36



July 2018:
 Total Income:                        989,670.95
 Total Cost of Goods Sold:             320,176.50
 Gross Profit:                         669,494.45
 Total Expense:                       687,199.67
 Net Ordinary Income:                 (17,705.22)
 Total Other Income:                       255.29
 Total Other Expense:                      200.00
 Net Income:                          (17,649.93)

 Total Receipts:                  1,081,347.59
 Total Disbursements:             1,049,955.22
 Net Cash Flow:                      31,392.37

August 2018:
 Total Income:                    1,015,616.22
 Total Cost of Goods Sold:          299,837.41
 Gross Profit:                      715,323.81
 Total Expense:                     710,336.89
 Net Ordinary Income:                 4,986.92
 Total Other Income:                    287.49
 Net Income:                          5,274.41

 Total Receipts:                  1,061,310.81
 Total Disbursements:               969,701.31
 Net Cash Flow:                      91,609.50

See,tember 2018:
 Total Income:                        954,932.25
 Total Cost of Goods Sold:            286,758.71
 Gross Profit:                        668,173.54
 Total Expense:                       641,934.31
 Net Ordinary Income:                  26,239.23
 Total Other Income:                      457.99
 Net Income:                           26,697.22

 Total Receipts:                      966,749.54
 Total Disbursements:                 962,762.38
 Net Cash Flow:                         3,987.16

October 2018:
 Total Income:                         946,677.52
 Total Cost of Goods Sold:             313,449.04
 Gross Profit:                         633,228.48
 Total Expense:                       721,512.15
 Net Ordinary Income:                 (88,283.67)

32858/000/00836353-6SMB                        10
                 Case 18-10864-reg        Doc 286        Filed 02/20/19   Page 11 of 36



 Net Other Income:                            82.08
 Net Income:                            (88,201.59)

 Total Receipts:                       1,099,037.58
 Total Disbursements:                  1,054,339.78
 Net Cash Flow:                           44,697.80

November 2018:
 Total Income:                           822,499.81
 Total Cost of Goods Sold:              262,655.03
 Gross Profit:                           559,844.78
 Total Expense:                          586,461.03
 Net Ordinary Income:                   (26,616.25)
 Net Other Income:                         3,777.28
 Net Income:                            (22,838.97)

 Total Receipts:                         862,744.52
 Total Disbursements:                  1,071,128.01
 Net Cash Flow:                        (208,3 83 .49)

December 2018:
 Total Income:                           889,997.38
 Total Cost of Goods Sold:               156,077.60
 Gross Profit:                           733,919.78
 Total Expense:                          594,950.77
 Net Ordinary Income:                    138,969.01
 Net Other Income:                           803.13
 Net Income:                             139,772.14

 Total Receipts:                         932,603.38
 Total Disbursements:                    818,923.36
 Net Cash Flow:                          113,680.02

                                                   II.

                                       Debts and Assets Analysis

                                               A.Assets

         1.       Real Estate:

        The Debtor owns the following parcels of real estate: None.

        2.        Personal Property:




32858/000/00836353-6SMB                            11
                  Case 18-10864-reg      Doc 286       Filed 02/20/19    Page 12 of 36



       The amounts listed in Schedule "B" of the Schedules of Assets and Liabilities (filed June
6, 2018) were accurate to the best of the Debtor's knowledge. Accordingly, the Debtor's personal
property at the time of the Chapter 11 filing had a value as follows:

          Cash on hand (estimate)                                          12,000.00
          Cash on hand at multiple (14) banks (estimate)                  177,515.26
          Various utility deposits at 33 stores (Balance Sheet as of
                 03/20/18)                                                 25,455.30
          Accounts Receivable
                 90 days or less                                             1,665.95
                 90 days or less doubtful accounts                         224,108.78
                 90 days or less doubtful accounts                       2,413,599.34
          Intercompany Account =AIR Vantage Properties
                 (Balance Sheet as of 03/20/18)                                  0.00
          Stockholder Receivable                                                 0.00
          Non-publicly traded stock & business interests, Corp,
          LLC, Partnership:
                 Trinity Investment Group LLC
                 Bluffton, IN 46714
                 Percentage Ownership: 81 %                                      0.00
          Food and products inventory - from Balance Sheet
                 Perishable, Purchased within 20 days of filing
                                                                          181,506.24
          (10) iPads, (3) iPods                                             1,298.85
          2015 Cadillac Escalade (VIN Ending 0193)                         54,661.80
          Fixed Assets = Equipment & Fixtures
                  [$220,336.78], Leasehold Improvements
                  [$1,385,143.00] (Balance Sheet as of 03/20/18)          112,000.00
          Internet domain names and websites:
                  Viginc.net                                                     0.00
          Goodwill ($91,443) +Franchise Fees ($21,125) +Loan
                  Costs ($17,010) From Balance Sheet as of
                  03/20/18                                                       0.00
          Key-man Life Insurance Policies                                        0.00
          Investment in Trinity Investment Group LLC (Value: -
                  $2,327, 796.62) (Balance Sheet as of 03/20/18).                0.00
                                                           TOTAL:       $3,203,811.52

                                              B. Debts

        The following information is a summary of the Debtor's debt obligations pursuant to
information as set forth in the Schedules filed in the case. These amounts are presented as an
indication of the Debtor's financial status as of the commencement of the case.

         1.       Secured Creditbrs:



32858/000/00836353-6SMB                           12
                  Case 18-10864-reg      Doc 286      Filed 02/20/19    Page 13 of 36




       The following is the creditor scheduled by the Debtor claiming security interests (secured
in whole or in part) and the estimated amount of the claim:

          BB&T Commercial Equipment Capital (Susquehanna) I Branch
          Banking & Trust Company (pursuant to Proof of Claim 5)
                 Note: Debtor scheduled the claim referencing
                 Tekonsha, MI store equipment and leasehold
                 improvements)                                              15,662.94
          Bridge Funding Group, Inc. (pursuant to Proof of Claim 13)
                 Note: see p. 6 above regarding lien priority
                 information                                             1,274,655.36
          Corporation Service Company, as Rep.
                 Note: Scheduled for notice purposes, no proof of
                 claim filed, this claim has been asserted by Direct
                 Capital                                                         0.00
          Direct Capital (pursuant to Proof of Claim 3)
                 Note: Debtor scheduled the lien as to 31
                 Point of Sale Systems & All Assets                         25,574.57
          First Merchants Bank (pursuant to Proof of Claim 16)
                 Note: Debtor scheduled the lien as to All Assets         766,475.41
          GM Financial (dba of Americredit Financial Services, Inc.)
          (pursuant to Proof of Claim 9)
                 2015 Cadillac Escalade (VIN Ending 0193)                   50,059.09
          On Deck Capital, Inc. (pursuant to Proof of Claim 1)
                 Note: Debtor scheduled the lien as inferior to all
                 other liens asserting therefore it has no value          280,870.12
          The Coca-Cola Company
                 Note: Debtor scheduled on account of dispensing
                 equipment purchased some years ago                            650.00
          U.S. Bank Equipment Finance (pursuant to Proof of Claim 4)
                 Note: Debtor scheduled referencing Auburn 3, IN
                 store equipment and leasehold improvements;
                 Secured amount $11, 000 per POC                            45,848.62
          United Capital Business Lending
                 Note: Debtor scheduled for Notice purposes; no
                 proof of claim filed                                            0.00
          Wells Fargo Vendor FIN SE (pursuant to Proof of Claim 14)
                 Note: Debtor scheduled collateral as (10) iPads, (3)
                 iPods                                                         822.74
          Western Equipment Finance
                 Note: Debtor scheduled claim as related to
                 Rochester, IN store equipment and leasehold
                 improvements                                               31,646.18

          Additionally, the following creditors have also filed a proof of claim asserting secured
claims:


32858/000/00836353-6SMB                          13
                  Case 18-10864-reg        Doc 286      Filed 02/20/19     Page 14 of 36



          Ford Motor Credit Company, LLC (Proof of Claim 2)
                 Claim is for 2017 pick-up truck lease                          17,336.12
          Deere & Company (Proof of Claim 11)
                 Claim secured by lawn mower                                     4,526.00

          2.      Unsecured Creditors:

        All creditors of the Debtor not listed above are considered unsecured. The total of all claims
listed by the Debtor in its Schedule "F" filed June 6, 2018, as unsecured is $967,184.44.

          3.      Priority Claims:

          Pursuant to proofs of claim filed, the following are priority claims asserted:

          Internal Revenue Service (Proof of Claim 6)                   $22,827.13
          Ohio Department of Taxation (Proof of Claim 12)               $800.09
          Wells County Treasurer (Proof of Claim 10)                    $364.77

       It is expected that there will be some adjustment to these amounts when exact amounts of
claims become known.

                                         C. Liquidation Analysis

        The Liquidation Analysis is provided for a comparison of what creditors would receive in
a chapter 7 liquidation as opposed to what is provided under the proposed Chapter 11 Plan. In a
liquidation, secured creditors are entitled to distribution from proceeds of their collateral prior to
distribution to other creditors.

Real Estate:

          The Debtor owns no real estate. All of the locations from which the stores are operated are
leased.

Personal Property:

          Debtor scheduled ownership of personal property that may be classified as follows:

          a.      Cash, Bank Accounts, Accounts Receivable, Utility Deposits
          b.      Food Inventory
          c.      Equipment 'and Fixtures
          d.      Franchise Fee, Goodwill and Other Intangibles
          e.      Stockholder Receivable and Intercompany Account
          f.      Vehicle
          g.      Life Insurance Policy




32858/000/00836353-6SMB                            14
                  Case 18-10864-reg       Doc 286      Filed 02/20/19   Page 15 of 36




a.       Cash, Bank Accounts, Accounts Receivable, Utility Deposits.

        Debtor scheduled assets including cash, bank accounts, other accounts and utility deposits
as follows:

          Cashon hand                                                      12,000.00
          Bank accounts                                                   177,515.26
          Various utility deposits at 32 stores                            25,455.30
          Accounts Receivable balance                                       1,665.95
                                                            TOTAL:        216,636.51

        In a hypothetical liquidation, the proceeds of the Cash, Bank Accounts, Other Accounts
and Utility Deposits would be available for distribution to creditors provided, however, secured
creditors including Bridge Funding Group and First Merchants Bank assert, generally, a lien on
assets of the Debtor including intangible assets and accounts as well as proceeds from the sale of
assets upon which those creditors assert a lien. Proceeds from the sale of inventory for bankruptcy
purposes is defined as cash collateral. Bridge Funding Group and First Merchants Bank both assert
a lien on cash collateral assets of the Debtor with Bridge Funding maintaining a first priority lien
thereon.

        Debtor scheduled doubtful or uncollectible accounts of224,108.78 and 2,413,599.34. The
224,108.78 amount results from bookkeeping entries involving the affiliate entity, Vantage
Properties, LLC that owns certain real estate leased by the Debtor, Section I. Part J. Store Leases
above. The receivable entry amount was generated over time concerning proposed apportionment
of expenses between Vision Investment and Vantage Properties, LLC for expenses paid by Vision
Investment related to Vantage Properties, LLC including such items as insurance, apportionment
of accountant fees and other expenses. Additionally, the bookkeeping entries resulting in this
indicated receivable include entries regarding Vantage Properties, LLC payments to Vision
Investment regarding loans obtained in the purchase of real estate. As of November 19, 2018, the
Debtor's records indicate a balance on the account receivable of $235,057.29. Vantage Properties,
LLC has income from lease payments from the Debtor sufficient to make required payments
including on mortgage indebtedness, but it has minimal cash flow beyond that necessary to stay
current on mortgage indebtedness and related operating expenses. In addition, pursuant to the
October 31, 2018 balance sheet of Vantage Properties, LLC, that entity had total assets of
$1,428,875.91 (relating to the five parcels of real estate owned) and total liabilities of
$1,624,424.53. As such, given the lack of payment ability of this affiliate entity, Debtor scheduled
the indicated account receivable regarding Vantage Properties, LLC as having no value.
Accordingly, as an entry reflected on the Debtor's books at the time of the commencement of the
case, Debtor set forth such information for disclosure purposes, but noted such item as doubtful or
uncollectible account in the schedules filed.

       Similarly, Debtor scheduled a receivable in the amount of $2,413,599.34 as an
uncollectible or doubtful account. This receivable resulted from bookkeeping entries over the years
concerning allocation of expenses to Debtor's principal, Jim Miller. Debtor set forth this
information as it was shown as a receivable entry on Debtor's books, but is a doubtful or
uncollectible account. Jim Miller has liabilities associated with debts of both the Debtor and the

32858/000/00836353-6SMB                           15
                  Case 18-10864-reg      Doc 286      Filed 02/20/19     Page 16 of 36



affiliate chapter 11 debtor, Trinity Investment Group, LLC. Jim Miller is accordingly insolvent
and not believed collectible.

        Further, the utility deposits are held by the utilities· companies with which the Debtor
utilizes services for its operations and are in their possession. In a hypothetical liquidation, those
utility deposits would be subject to set-off for outstanding balances owed at such time and
accordingly, Debtor believes would be of nominal value. Further, as noted, the accounts receivable
and intangible assets of the Debtor are subject to a claim of lien by Bridge Funding Group and
First Merchants Bank. Bridge Funding asserts a first priority lien on the assets of the Debtor
securing its claim of approximately $1,27 4,655. Accordingly, in a hypothetical liquidation, Debtor
sets forth that there would be no proceeds available from the Cash, Bank Accounts, Accounts
Receivable and Utility Deposits for distribution to unsecured creditors.

b.       Food Inventory.

        Debtor scheduled food inventory with a value of $181,506.24. In its operation, Debtor
maintains just sufficient inventory to daily operate its 32 stores. The food inventory was scheduled
with a value at cost. As with the cash and accounts, the food inventory is subject to liens asserted
by Bridge Funding Group and First Merchants Bank. However, in a hypothetical liquidation,
Debtor sets forth it would not be able to maintain necessary operations for the Subway® franchise
stores to allow the sale of existing inventory such that in a liquidation, Debtor does not believe the
food inventory would result in liquidation proceeds for creditors and may result in additional
liquidation expense associated with any required disposal of remaining, unused food inventory.

c.       Equipment and Fixtures.

        Debtor scheduled equipment and fixtures with a scheduled value of $112,000.00 together
with 10 iPads and 3 iPods with a scheduled value of $1,298.35. This value was based upon
Debtor's opinion of value ifthe property were to be removed from the stores for sale. Debtor also
based this value on the assertion that, because of the markings on the equipment, as well as the
specific intended use, it is likely the equipment and fixtures could only be marketed and sold to
the operator of a Subway® franchise store. Debtor also considered the age and condition of the
equipment in its valuation. The schedules filed also note the book value of the equipment with
information referenced as follows:

          Equipment & Fixtures           $220,336.78 book value
          Leasehold Improvements        $1,385,143.00 book value

        Debtor set forth this information for disclosure purposes and maintains such values reflect
acquisition cost and expense incurred in such acquisition and installation of improvements and
fixtures. Debtor maintains that the actual sale value, if the equipment had to be sold, would be
much closer to the scheduled value of $112,000.00 for the used equipment and fixtures than the
book value thereof. In a hypothetical liquidation, the proceeds (less costs of liquidation) would go
to Bridge Funding Group on its blanket first priority lien subject to purchase money security
interest liens for certain equipment held by The Coca Cola Company and U.S. Bank Equipment
Finance as referenced above - see Section I. Part K. Bridge Funding Group, Inc. Adversary

32858/000/00836353-6SMB                          16
                  Case 18-10864-reg     Doc 286       Filed 02/20/19    Page 17 of 36




Proceeding and Liens Information. As such, in a liquidation, Debtor maintains that there would be
no proceeds in liquidation of the equipment and fixtures available for distribution to unsecured
creditors.

d.       Franchise Fee, Goodwill and Other Intangibles.

        Debtor scheduled Goodwill, Franchise Fee and Loan Costs with a value of unknown.
Debtor scheduled these items as they are reflected on the prepetition balance sheet of the Debtor
and for disclosure purposes were identified in the schedules with book values as follows:

          Goodwill                      $91,443.00
          Franchise Fee                 $21,125.00
          Loan Costs                    $17,010.00

        These items were reflected in Debtor's books resulting from expenses incurred by the
Debtor as part of the acquisition of operating assets and loan proceeds for funding of operations
of the Debtor. The Franchise Fee represents an amount advanced by the company on behalf of Jim
Miller and is, in effect, a receivable from Jim Miller. In a hypothetical liquidation, the franchise
fee expenses and loan costs booked by the Debtor would not constitute saleable assets. The
goodwill would be encompassed in a sale of the Subway® stores ifthe stores were sold as a going
concern. As above identified, the Debtor does not own the franchise rights for the stores that are
operated by the Debtor. The franchise rights to each of the 32 stores belong to Jim Miller
individually in compliance with the franchisor requirement that the franchise rights for a Subway®
store must be owned by a natural person. Debtor has only an assignment of the right to operate the
stores. Accordingly, in a hypothetical liquidation, sale of the right to operate the stores would,
Debtor believes, be difficult to achieve inasmuch as the actual franchise rights belong to Jim Miller
individually. In the absence of the sale of the franchise rights that are owned by Jim Miller
individually, Debtor believes the right to operate only that the Debtor has would likely have little
value in the event of a hypothetical liquidation.

e.       Stockholder Receivable and Intercompany Account, Investment in Trinity Investment
         Group LLC, and Trinity Investment Ownership Interest.
                           '

        Debtor scheduled additional referenced items upon its records to disclose balance sheet
assets shown by the Debtor as follows:

        Intercompany Account - AIR Vantage Properties (balance sheet as of 03/20/18)         0.00
        Stockholder Receivable                                                               0.00
        Non-publicly traded stock regarding Trinity Investment Group LLC                     0.00
        Investment in Trinity Investment Group LLC (value - $2,327,796.62 balance
               sheet as of 03/20/18)                                                         0.00

       Each of the above entries concern transactions and/or investment in Trinity Investment
Group LLC and result from bookkeeping entries concerning intercompany transactions including
loans regarding that affiliate of the Debtor. These intercompany transactions are identified in
accounts information dating from 2016 through April 2018. The majority of the transactions

32858/000/00836353-6SMB                          17
                  Case 18-10864-reg     Doc 286       Filed 02/20/19    Page 18 of 36




concern allocation of expenses among common vendors by and between the Debtor and Trinity
Investment and does also include entries for allocation of administrative wages and expenses
between the companies. Trinity Investment Group LLC has filed its own chapter 11 case. As such,
Debtor valued these items at zero based upon the insolvency of Trinity Investment. Accordingly,
in a hypothetical liquidation, Debtor believes that the receivable items regarding Trinity
Investment would not result in proceeds available for payment to creditors.

f.       Vehicle.

        Debtor scheduled a 2015 Cadillac Escalade vehicle with a scheduled value of $54,661.80
based upon its mileage, age and condition and potential resale value. This vehicle is subject to the
lien of GM Financial in the amount of $50,059.09. Accordingly, in a hypothetical liquidation, the
proceeds from the sale of the vehicle would be paid to the secured creditor, GM Financial on
account of its lien interest. Considering costs associated with sale, Debtor does not believe there
would likely be proceeds in liquidation over and above the amount of the secured claim and as
such there would be no proceeds available for distribution to unsecured creditors.

g.       Life Insurance Policies.

       Debtor scheduled a Key-man Life Insurance policies with a value of 0.00. These life
insurance policies owed by the Debtor consist of the following:

         (1.)    Key Person Term Smart policy, Vision Investment Group owner
                 Insured: James E. Miller II ("Jim Miller")
                 Primary Beneficiary: Vision Investment Group
                 Net Death Benefit: 5,000,000.00
                 Term policy-no cash value

         (2.)    Key Person Term Smart policy, Vision Investment Group owner
                 Insured: Joni M. Lehman
                 Primary Beneficiary: Vision Investment Group
                 Net Death Benefit: 420,000.00
                 Term policy - no cash value

         (3.)    Key Person Term Smart policy, Vision Investment Group owner
                 Insured: Bruce W. Miller
                 Primary Beneficiary: Vision Investment Group
                 Net Death Benefit: 3,000,000.00
                 Term policy - no cash value

         (4.)    Key Person Term Smart policy, Vision Investment Group owner
                 Insured: William R. Stose
                 Primary Beneficiary: Vision Investment Group
                 Net Death Benefit: 1,300,000.00
                 Term policy-no cash value



32858/000/00836353-6SMB                          18
                  Case 18-10864-reg     Doc 286      Filed 02/20/19     Page 19 of 36




       As term policies, Debtor scheduled these interests in life insurance policies with a zero
cash value.

Summary:

        As above identified, those assets scheduled by the Debtor with a value in liquidation are
encumbered by liens securing claims in excess of proceeds that may be realized from the sale of
those assets in a hypothetical liquidation. Accordingly, Debtor sets forth that in a hypothetical
liquidation, there would be no proceeds available for payment to unsecured claims.

        In a liquidation, certain claims are entitled to priority prior to distribution to general
unsecured creditors. These claims consist of administrative and priority claims pursuant to the
priorities set forth in the Bankruptcy Code.

        Administrative Expenses: Certain entities including Debtor's attorneys, accountants,
appraisers, or other professionals authorized to be employed by the Debtor and professionals
employed by the Unsecured Creditors' Committee, if any, may file Applications with the
Bankruptcy Court for the allowance of compensation and reimbursement of expenses. Requests
for compensation are subject to approval by the Bankruptcy Court after a hearing on notice at
which the Debtor and other parties in interest may participate and, if appropriate, object to the
allowance of any compensation and reimbursement of expenses. Attorney fees are not known at
present, but are estimated to be $180,000.00 at Confirmation. Accountancy fees are not know at
present, but are estimated to be $15, 000. 00 at Confirmation. These amount may be greater or lesser
depending upon matters involved in the chapter 11 proceeding, including issues relating to claims
and the confirmation of the Plan. Additional administrative expenses would include U.S. Trustee
fees unsatisfied at the time of the Plan Confirmation, which at this time are estimated to be
approximately $30,000.00. U.S. Trustee fees continue to accrue until the case is closed.

        Priority Claims: Certain claims, including certain government taxing authority claims are
entitled to a priority position over general unsecured creditors. The Bankruptcy Code requires
payment of these priority claims before distribution to general unsecured creditors or interest
holders. Proofs of Claim filed to date indicate total priority claims asserted totaling $23,991.99.

       Administrative and priority claims (if any) would be entitled to payment prior to payment
to general unsecured creditors.

        Accordingly, Debtor sets forth that in a hypothetical liquidation, the total proceeds
available for payment to general unsecured creditors represents an amount less than as proposed
to be paid to unsecured creditors under Debtor's chapter 11 plan.

                                          D. Projections

      The Debtor has in accordance with its experience and expertise, formulated projections of
income and expenses for the continued operation of the corporation.




32858/000/00836353-6SMB                         19
                  Case 18-10864-reg        Doc 286       Filed 02/20/19    Page 20 of 36



        These projections, based upon the Debtor's most current information reflect the present
opinion of the income to be generated by the operation of Vision Investment Group, Inc., as well
as the costs and expenses associated with its operation.

        The projections, attached hereto as Exhibit A, provide information on the continued
operation of the Debtor based upon its experience and current information and opinion regarding
anticipated sales income and expenses from the operation of the business. It is cautioned that no
representation can be made with respect to the accuracy of these projections or the ability to
achieve the projected results. Certain of the business assumptions used in the preparation of the
projections may not materialize. The conclusions described herein are subject to numerous
assumptions regarding future sales, costs of supplies and expenses associated with the operation
of the business. Moreover, unanticipated and uncontrollable events and circumstances may occur
after the date of the forecast which would affect the business and operation of Vision Investment
Group, Inc. Accordingly, although the Debtor believes that these projected results are achievable,
actual results achieved during the period covered by the projections will undoubtedly vary from
the projections and such variations may be material. The financial information set forth herewith
should be reviewed in conjunction with other information regarding the Debtor's business and
operation and with such other information contained elsewhere in this Disclosure Statement.

                                                  III.

                          Bankruptcv Code Requirements for Confirmation

        The Bankruptcy Court will confirm the Plan only if it finds that all of the requirements of
§ 1129 (Confirmation of plan) of the Bankruptcy Code are met. Among the requirements for
confirmation of a Plan are that the Plan: (i) is accepted by all impaired classes of claims and equity
interests, or if rejected or deemed rejected by an impaired Class, satisfies the "cramdown"
standard; (ii) is feasible; and (iii) is in the "best interests" of creditors and stockholders (interest
holders) impaired under the Plan.

        Section 1129 of the Bankruptcy Code which sets forth the requirements that must be
satisfied in order for the Plan to be confirmed, lists the following requirements for the approval of
any plan of reorganization:

         1.       A plan must comply with the applicable provisions of the Bankruptcy Code.

        2.        The proponent of a plan must comply with the applicable provisions of the
                  Bankruptcy Code.

         3.       A plan must be proposed in good faith and not by any means forbidden by
                  law.

        4.        Any payment made or to be made by the proponent, by the debtor, or by a
                  person issuing securities or acquiring property under a plan, for services or
                  for costs and expenses in or in connection with the case, or in connection
                  with such plan and incident to the case, must be approved by, or be subject

32858/000/00836353-6SMB                            20
                  Case 18-10864-reg         Doc 286       Filed 02/20/19     Page 21 of 36



                  to the approval of, the court as reasonable.

         5.       (i)(A)     The proponent of a plan must disclose the identity and affiliations
                             of any individual proposed to serve, after confirmation of such
                             plan, as a director, officer, or voting trustee of the Debtor, an
                             affiliate of the Debtor participating in a joint plan and the Debtor,
                             or a successor to the Debtor under such plan; and

                  (B) ,      The appointment to, or continuance in, such office of such
                             individual, must be consistent with the interests of creditors and
                             equity security holders and with public policy; and

                  (ii)       The proponent of a plan must disclose the identity of any insider
                             that will be employed or retained by the reorganized debtor, and
                             the nature of any compensation for each insider.

         6.       Any governmental, regulatory commission with jurisdiction, after
                  confirmation of a plan, over the rates of the debtor must approve any rate
                  change provided for in such plan, or such rate change is expressly
                  conditioned on such approval.

         7.       Each holder of a claim or interest in an impaired class of claims or interests
                  must have accepted the plan or must receive or retain under the plan on
                  account of such claim or interest property of a value, as of the effective date
                  of the plan, that is not less than the amount that such holder would so receive
                  or retain if the debtor were liquidated under chapter 7 of the Bankruptcy
                  Code on such date, or, if the class is a class of secured claims that elects
                  non-recourse treatment of the claims under §1111 (b) of the Bankruptcy
                  Code (§ 1111 is entitled "Claims and interests"), each holder of a claim in
                  such class will receive or retain under the plan on account of such claim
                  property of a value, as of the effective date of the plan, that is not less than
                  the value of such holder's interest in the estate's interest in the property that
                  secures such claims. This is the so-called "best interests" test.

         8.       With respect to each class of claims or interests, such class must accept the
                  plan or not be impaired under the plan (subject to the "cramdown"
                  provisions discussed herein.)

         9.       Except to the extent that the holder of a particular claim has agreed to a
                  different treatment of such claim, a plan must provide that:

                  (i)      with respect to an administrative claim and certain claims arising in
                           an involuntary case, on the effective date of the plan, the holder of
                           the claim will receive on account of such claim cash equal to the
                           allowed amount of the claim;



32858/000/00836353-6SMB                              21
                  Case 18-10864-reg         Doc 286      Filed 02/20/19       Page 22 of 36



                  (ii)    with respect to a class of priority wage, employee benefit, consumer
                          deposit and certain other claims described in §507(a)(3)-(6) of the
                          Bankruptcy Code (§507 is entitled "Priorities"), each holder of a
                          claim of such class will receive

                          (A)     if such class has accepted the plan, deferred cash payments
                                  of a value, as of the effective date of the plan, equal to the
                                  allowed amount of such claim; or

                          (B)     if such class has not accepted the plan, cash on the effective
                                  date of the plan equal to the allowed amount of such claim;
                                  and

                  (iii)   with respect to a priority tax claim of a kind specified in §507(a)(8)
                          of the Bankruptcy Code, the holder of such claim will receive on
                          account of such claim deferred cash payments, over a period not
                          exceeding five (5) years after the date of the order for relief, of a
                          value, as of the date of assessment of such claim of a value, as of the
                          effective date of the plan equal to the allowed amount of such claim,
                          and such treatment must be in a manner not less favorable than the
                          most favored nonpriority unsecured claim provided for by the Plain
                          (other than cash payments made to a class of creditors under
                          § l 122(b)). (§ 1122 is entitled "Classification of Claims or interests")

         10.      If a class of claims is impaired under a plan, at least one class of claims that
                  is impaired under such plan must have accepted the plan, determined
                  without including any acceptance of the plan by any insider; except that in
                  a case in which the debtor is an individual, the debtor may retain property
                  included in the estate subject to the requirements of 11 U.S.C. § 1129(a)(l 4)
                  described in i!l 5 below.

         11.      Confirmation of a plan must not be likely to be followed by the liquidation,
                  or the need for further financial reorganization, of the debtor or any
                  successor to the debtor under the plan unless such liquidation or
                  reorganization is proposed in the plan. This is the so-called "feasibility"
                  requirement.

         12.      All fees payable under §330 of the Bankruptcy Code, as determined by the
                  court at the hearing on confirmation of the plan, must have been paid or the
                  plan must provide for the payment of all such fees on the effective date of
                  the plan.

         13.      A plan must provide for the continuation after its effective date of payment
                  of all retiree benefits, as that term is defined in §1114 (Payment of insurance
                  benefits to retired employees) of the Bankruptcy Code, at the level
                  established pursuant to either subsection (e)(l)(B) or (g) of §1114 of the

32858/000/00836353-6SMB                             22
                  Case 18-10864-reg        Doc 286      Filed 02/20/19     Page 23 of 36



                  Bankruptcy Code, at any time prior to confirmation of such plan, for the
                  duration of the period the debtor has obligated itself to provide such
                  benefits.

         14.      An individual debtor may not obtain confirmation unless post-petition
                  domestic support obligations are paid in full.

         15.      In those chapter 11 cases in which the debtor is an individual, and in which
                  the holder of an allowed unsecured claim objects to the confirmation of the
                  Plan, the court will confirm the Plan only if the value, as of the effective
                  date of the Plan, of the property to be distributed under the Plan on account
                  of such claim is not less than the amount of such claim; or the value of the
                  property to be distributed under the Plan is not less than the projected
                  disposable income of the debtor (as defined in 11 U.S.C. §1325(b)(2) to be
                  received during the five (5) year period beginning on the date that the first
                  payment is due under the Plan, or during the period for which the Plan
                  provides payments, whichever is longer.

        This Disclosure Statement discusses three of these requirements: (a) the feasibility of the
Plan; (b) acceptance by impaired classes; and (c) the "best interests" standard. The Debtor believes
that the Plan meets all the requirements of §1129(a) of the Bankruptcy Code (other than as to
voting, which has not taken place) and will seek a ruling of the Court to this effect at the hearing
on confirmation of the Plan. You are urged to consult your own attorneys to evaluate each of the
standards for confirmation of the Plan under the Bankruptcy Code.

                             Vote Required for Acceptance; Confirmation

        The Bankruptcy Code defines acceptance of a plan by an impaired class of claims as
acceptance by holders of at least two-thirds in dollar amount, and more than one-half in number,
of the claims of that class which actually cast ballots (other than any holders who are found by the
Bankruptcy Court to have cast their ballots in bad faith). The Bankruptcy Code defines acceptance
of a plan by an impaired class of equity interests as acceptance by holders of at least two-thirds in
number of the equity interests of that class that actually cast ballots other than any holders who are
found by the Bankruptcy Court to have cast their ballots in bad faith.

        In addition to this voting requirement, § 1129 of the Bankruptcy Code requires that a plan
be accepted by each holder of a claim or interest in an impaired class or that the plan otherwise be
found by the Court to be in the best interests of each holder of a claim or interest in an impaired
class. See "Best Interests Test" below.

       If one Class of impaired Claims or Interests accepts the Plan, the Court may confirm the
Plan under the "cramdown" provisions of § 1129(b) of the Bankruptcy Code, which permits the
confirmation of a plan over the dissenting votes of creditors or equity interest holders that have
voted, as a Class, to reject the plan, provided that certain standards are met. See "Cramdown"
below.



32858/000/00836353-6SMB                            23
                  Case 18-10864-reg      Doc 286      Filed 02/20/19     Page 24 of 36



        In the event any Voting Class votes against the Plan, and the Plan is not withdrawn, the
terms of the Plan may be modified by the Debtor, as necessary to effect a "cramdown" on such
dissenting Class or Classes by reallocating value from all Classes Junior to the objecting Class or
Classes to any impaired senior Classes until such impaired senior Classes are paid in accordance
with the absolute priority rule of §1129(b) of the Bankruptcy Code. Any such modifications or
amendments shall be filed with the Bankruptcy Court and served on all parties in interest entitled
to receive notice of the hearing on the confirmation of the affected Plan. Subject to the conditions
set forth in the Plan, a determination by the Bankruptcy Court that the Plan is not confirmable
pursuant to §1129 of the Bankruptcy Code will not limit or affect the Debtor's ability to modify
the Plan to satisfy the provisions of § 1129 of the Bankruptcy Code.

                                        Best Interests Test

       Notwithstanding acceptance of the Plan by each impaired Class, in order to confirm the
Plan the Bankruptcy Court must determine that the Plan is in the best interests of each Holder of a
Claim or Interest that has not accepted the Plan. Accordingly, if an impaired Class does not
unanimously accept the Plan, the "best interests" test of §1129(a)(7) of the Bankruptcy Code
requires that the Court find that the Plan provides to each Holder of a claim or interest in such
impaired Class a recovery on account of the Holder's Claim or Interest that has a value of at least
equal to the value of the Distribution that each such Holder would receive if the Debtor were
liquidated under chapter 7 of the Bankruptcy Code.

        To estimate what members of each impaired Class of Claims or Interests would receive if
the Debtor were liquidated in a chapter 7 case, the Bankruptcy Court must first determine the
aggregate dollar amount that'would be available if the Debtor's case were converted to a chapter
? liquidation by a chapter 7 trustee (the "Liquidation Value"). The Liquidation Value would consist
of the net proceeds from the disposition of the assets of the Debtor, augmented by the Cash held
by the Debtor and reduced by certain increased costs and Claims that arise in a chapter 7 liquidation
case that do not arise in a chapter 11 reorganization case including sale costs. Debtor believes that
a chapter 7 liquidation would have a material and adverse effect upon the values which would be
received by its creditors when measured against such values assuming consummation of the Plan.

        The Liquidation Value available to general creditor would be reduced by: (a) the Claims
of secured creditors to the extent of the value of their collateral; and (b) the costs and expenses of
the liquidation under chapter 7, which would include: (i) the compensation of a trustee and its
counsel and other professionals retained; (ii) disposition expenses; (iii) all unpaid expenses
incurred by the Debtor during its Reorganization Case (such as compensation for attorneys,
auctioneers and accountants) which are allowed in the chapter 7 case; (iv) litigation costs; and (v)
Claims arising from the operation of the Debtor during the pendency of the chapter 11 and chapter
7 liquidation cases. The liquidation itself would cause the realization of additional Priority Claims
and would accelerate other priority payments which would otherwise be payable in the ordinary
course. These Priority Claims would be paid in full out of the liquidation proceeds before the
balance would be made available to pay most other Claims or to make any Distribution in respect
oflnterests. A discussion concerning liquidation of the Debtor's assets is set forth above, See II.C.
Liquidation Analysis.



32858/000/00836353-6SMB                          24
                  Case 18-10864-reg        Doc 286      Filed 02/20/19     Page 25 of 36




        Once the percentage liquidation recoveries for each Class are ascertained, the value of the
Distribution available out of the Liquidation Value is compared with the value of the property
offered to such Class under the Plan to determine if it is in the best interests of Holders of Allowed
Claims or Allowed Interests, as the case may be, in such Class.

        After considering the effect that a chapter 7 liquidation would have on the value of the
Debtor, including the costs of an Claims resulting from a chapter 7 liquidation, the adverse effect
of a forced sale on the prices of the Debtor's assets, the potentially adverse impact on the Debtor's
business and the delay in the distribution of liquidation proceeds, the Debtor has determined
estimated Liquidation Values for its Reorganization Case, which are set forth above. Based on the
analysis set forth therein, and subject to the assumptions and qualifications therein expressed, the
Debtor believes that the Plan as proposed herein satisfies the requirements of the "best interests"
test of§ 1129(a)(7) of the Bankruptcy Code.

                                 Fair and Equitable Test; Cramdown

        Any Voting Class that fails to accept the Plan will be deemed to have rejected the Plan.
Notwithstanding such rejections, the Bankruptcy Court may confirm the Plan and the Plan will be
binding upon all Classes, including the Classes rejecting the Plan, if the Debtor demonstrates to
the Bankruptcy Court that at least one impaired Class of Claims has accepted the Plan and that the
Plan "does not discriminate unfairly" and is "fair and equitable" with respect to each non-accepting
Class. A plan does not discriminate unfairly if the legal rights of a dissenting class are treated in a
manner consistent with the treatment of other classes whose legal rights are similar to those of the
dissenting class and if no class receives more than it is entitled to for its claims or interests.

       The Bankruptcy Code establishes different "fair and equitable" tests for the secured and
unsecured creditors as follows:

         1.       Secured Creditors. Either (i) each secured creditor in a non-accepting
                  impaired class retains the liens securing its secured claim and receives on
                  account of its secured claim deferred cash payments having a present value
                  equal to the amount of its allowed secured claim, (ii) each secured creditor
                  in a non-accepting impaired class realizes the indubitable equivalent of its
                  allowed secured claim or (iii) the property securing the claim is sold free
                  and clear of liens with such liens to attach to the proceeds and the treatment
                  of such liens on proceeds as provided in clause (i) or (ii) of this
                  subparagraph.

        2.        Unsecured Creditors. Either (i) each unsecured creditor in a non-accepting
                  impaired class receives or retains under the plan property having a present
                  value equal to the amount of its allowed claim or (ii) the holders of claims
                  and interests that are junior to the claims of the dissenting class will not
                  receive or retain any property under the Plan, unless new value is given by
                  and through the operation of the Chapter 11 Plan; additionally, with respect
                  to those cases in which the Debtor is an individual and in which the holder
                  of an allowed unsecured claim objects to the confirmation of the Plan, the


32858/000/00836353-6SMB                            25
                  Case 18-10864-reg        Doc 286       Filed 02/20/19    Page 26 of 36



                  court will confirm the Plan only if the value, as of the effective date of the
                  Plan, of the property to be distributed under the Plan on account of such
                  claim is not less than the amount of such claim; or the value of the property
                  to be distributed under the Plan is not less than the projected disposable
                  income of the debtor (as defined in 11 U.S.C. §1325(b)(2) to be received
                  during the five (5) year period beginning on the date that the first payment
                  is due under the Plan, or during the period for which the Plan provides
                  payments, whichever is longer.

THE DEBTOR BELIEVES THAT THE PLAN DOES NOT DISCRIMINATE UNFAIRLY
WITH RESPECT TO ANY CLASS AND IS FAIR AND EQUITABLE WITH RESPECT TO
EACH IMP AIRED CLASS, THEREFORE, THE DEBTOR INTENDS TO SEEK
CONFIRMATION OF THE PLAN EVEN IF LESS THAN THE REQUISITE NUMBER OF
FAVORABLE VOTES ARE OBTAINED FROM ANY VOTING CLASS.

                                               Feasibilitv

        The Bankruptcy Code requires that the Bankruptcy Court, in order to confirm the Plan must
find that confirmation of the Plan is not likely to be followed by liquidation or the need for further
financial reorganization of the Debtor (the "Feasibility Test"). For the Plan to meet the Feasibility
Test, the Bankruptcy Court must find that reorganized Debtor, subsequent to the Effective Date,
will have a reasonable expectation of generating, through their own operations or access to sources
of debt and/or equity capital, funds sufficient to satisfy their obligations under the Plan and
otherwise.

        Assuming consummation of the Plan substantially as described herein, the Debtor believes
that the Plan meets the requirements of the Feasibility Test. The Debtor has prepared projections
of the expected operating and financial results of reorganized Debtor for a period of three (3) years.
Based on those projections, Debtor believes that the Plan complies with the financial feasibility
standard for confirmation. The Debtor believes the results set forth in these projections are
attainable and that it will have sufficient funds to meet its obligations under the Plan and otherwise.

        The Debtor cautions that no representations can be made with respect to the accuracy of
these projections or the ability to achieve the projected results. Certain of the business assumptions
used in the preparation of the Projections may not materialize. The conclusions described herein
are subject to numerous assumptions regarding continuing operations, many of which are the
subject of continuing review and modification. Moreover, unanticipated and uncontrollable events
and circumstances may occur after the date of the forecasts which could affect the business and
property. Accordingly, although the Debtor believes that these projected results are achievable,
actual results achieved during the period covered by the Projections will undoubtedly vary from
the Projections, and such variations may be material.

                                                   IV.

                                  Legal Effect of Plan Confirmation



32858/000/00836353-6SMB                            26
                  Case 18-10864-reg       Doc 286     Filed 02/20/19     Page 27 of 36



        1.      As to Cases Other than Individual Debtors. In cases in which the Debtor is not an
individual, except as otherwise provided in the Plan or Confirmation Order, in accordance with
§1141(d)(l) of the Bankruptcy Code (§1141 is entitled "Effect of confirmation"), entry of the
Confirmation Order acts as a discharge effective as of the effective date of all debts of, claims
against, liens on, and interest in the Debtor, its assets or properties which debts, claims, liens and
interest arose at any time before the entry of the Confirmation Order.

        2.       As to cases in which Debtor is an Individual. Unless after notice and hearing the
Court orders otherwise for cause, confirmation of an individual Debtor's Chapter 11 Plan does not
discharge any debt provided for in the Plan until the Court grants a discharge on completion of all
payments under the Plan under 11 U.S.C. §1141(d)(5)(A) except that the Court may grant a
discharge prior to Plan completion under sub-part (b) of that Section if there exists a lack of
practical ability to modify the confirmed Plan and the distribution of all property under the Plan is
no less than unsecured creditors would have received in a chapter 7 liquidation.

        3.      Scope of Discharge. The discharge of the Debtor shall be effective as to each claim,
regardless of whether a Proof of Claim therefor was filed, whether the claim is an allowed claim
or whether the holder thereof votes to accept the Plan. On the effective date as to every discharge
claim and interest any holder of such claim or interest shall be precluded from asserting against
the reorganized Debtor or against their respective assets or properties any other or further claim or
interest based upon any document, instrument, act, omission, transaction, or other activity of any
kind or nature that occurred before the Confirmation date. Further, any holder of a claim or interest
shall be precluded from asserting the same against the Debtor or the reorganized Debtor, except as
specifically provided for in the Plan.

        4.       Injunction. In accordance with §524 ("Effect of discharge") of the Bankruptcy
Code, the discharge provided by the Plan and § 1141 of the Bankruptcy Code, inter alia acts as an
injunction against the commencement or continuation of any action, employment of process or act
to collect, offset or recover the claims discharged hereby.

       5.      Applicability. Except as otherwise may be set forth in the Plan, the discharge
provisions of the Plan do not apply to rights, claims or causes of action whether asserted or yet to
be asserted against a non-Debtor except that no rights, claims or causes of action against Debtor
can be asserted against the Debtor or reorganized Debtor.

        6.      Retention of Claims. Except as otherwise provided in the Plan including without
limitation any contract, instrument, release or other agreement entered into in connection with the
Plan or by Order of the Bankruptcy Court in accordance with § 1123(b) of the Bankruptcy Code
(§ 1123 is entitled "Contents of plan"), the reorganized Debtor shall retain and may enforce any
claims, rights and causes of action that the Debtor or their estate may hold including without
limitation any claims, rights or causes of action under §544 through §550 inclusive of the
Bankruptcy Code (these Bankruptcy Code sections set forth avoidance powers of a trustee) or any
other applicable law. After the effective date, reorganized Debtor may pursue any such claims,
rights and causes of action in accordance with what is in their best interest.

        7.        Revesting and Vesting. Except as otherwise provided expressly in the Plan, on the


32858/000/00836353-6SMB                          27
                  Case 18-10864-reg        Doc 286      Filed 02/20/19     Page 28 of 36



effective date, all property comprising the estate of the Debtor shall revest in reorganized Debtor
and shall become property of the reorganized Debtor free and clear of all claims, liens, charges,
encumbrances and interests of creditors and equity security holders (other than as expressly
provided in the Plan). As of the effective date reorganized Debtor shall operate the business and
use, acquire and dispose of property including any post-petition cash collateral and settle or
compromise claims or interests without supervision of the Court free of any restrictions of the
Bankruptcy Code or Bankruptcy Rules other than those restrictions expressly imposed by the Plan
and Confirmation Order.

       8.      Retention of Jurisdiction by the Bankruptcy Court. Notwithstanding Confirmation
of the Plan or occurrence of the effective date, the Court shall retain jurisdiction over the
reorganization case. Prior to the entry of a Final Order pursuant to Bankruptcy Rule 3022, the
Bankruptcy Court shall retain jurisdiction:

                  a.      Over all claims against or interests in the Debtor;

                  b.      To determine the allocability of claims and interests upon objection
                          to such claims by the Debtor or reorganized Debtor or the Creditors'
                          Committee;

                  c.      To determine any tax liability pursuant to §505 (Determination of
                          tax liability) of the Bankruptcy Code;

                  d.      To adjudicate any dispute under any executory lease or contract
                          assumed during the reorganization case pursuant to §365 (Executory
                          contracts and unexpired leases) of the Bankruptcy Code;

                  e.      To resolve all matters related to the assumption, assumption and
                          assignment, or rejection of any executory contract or unexpired
                          lease of the Debtor;

                  f.      To determine requests for payment of administrative claims;

                  g.      To resolve controversies and disputes regarding the interpretation of
                          the Plan including the determination of the priorities of distribution
                          required by the Articles of the Plan.

                  h.      To implement the provisions of the Plan and enter orders in aid of
                          Confirmation in consummation of the Plan including without
                          limitation, appropriate orders to enforce the right, title and powers
                          of reorganized Debtor from actions by holders of claims against or
                          interests in the Debtor;

                  1.      To determine classification voting treatment allowance estimation
                          withdrawal disallowance or reconsideration of claims and interests
                          and any objections relating thereto;

32858/000/00836353-6SMB                            28
                  Case 18-10864-reg         Doc 286      Filed 02/20/19        Page 29 of 36




                  J.      To fix, liquidate or estimate claims or interests;

                  k.      To modify the Plan pursuant to §1127 (Modification of plan) of the
                          Bankruptcy Code;

                  1.      To correct any defect, to cure any mistake or omission or reconcile
                          any inconsistency in the Plan or the Confirmation Order as may be
                          necessary or appropriate to carry out the purposes and intent of the
                          Plan;

                  m.      To adjudicate any causes of action that arose prior to the
                          Confirmation date or in connection with the implementation of the
                          Plan including avoidance actions brought by the Debtor or
                          reorganized Debtor as the representation of Debtor's estate or party
                          in interest (as a representative of the Debtor's estate);

                  n.      To resolve disputes concerning any disputed claims reserve or the
                          administration thereof and claims for disputed distribution;

                  o.      To resolve any disputes concerning any release of the Debtor under
                          the Plan or the injunction against acts of employment of process, or
                          actions against the Debtor arising under the Plan;

                  p.      To resolve any disputes concerning whether a personal entity had
                          sufficient notice of the reorganization case, the applicable claims bar
                          date, the hearing on the approval of the disclosure statement as
                          containing adequate information, the hearing on the Confirmation
                          of the Plan for the purpose of determining whether a claim of interest
                          is discharged under the Plan or for any other purpose;

                  q.      To order the removal pursuant to § 1452 (Removal of claims related
                          to bankruptcy cases) of Title 28 of the United States Code of any
                          suit instituted against the Debtor, the estate, the reorganized Debtor
                          or any person released pursuant to the Plan and to hear and
                          determine any action so removed;

                  r.      To enter a Final order closing the reorganization case; and

                  s.      To hear and determine such other matters as may be provided for
                          under Title 28 or any other title of the United States Code and any
                          reference to the Bankruptcy Code, the Bankruptcy Code, the
                          Bankruptcy Rules, other applicable law, the Plan or the
                          Confirmation Order.

                                                    v.
32858/000/00836353-6SMB                             29
                  Case 18-10864-reg      Doc 286       Filed 02/20/19     Page 30 of 36




                                       Summary of the Plan

        The Classes created by the Plan and their respective treatment are summarized below. The
obligations under the Plan may be reduced to promissory notes within approximately six (6)
months from the date of Confirmation of the Plan. The terms of such promissory notes shall not
vary the terms of the Plan.

        1.     Class 1 will constitute holders of administrative expenses claims, including
Debtor's attorneys. This Class will be paid in full within thirty (30) days after Confirmation unless
earlier payment is authorized by the Court. The U.S. Trustee fees shall be paid in full in timely
fashion pursuant to the quarterly fee payments schedule until such time as this chapter 11 case is
closed. This Class is not impaired.

        2.      Class 2 will consist of the U.S. Bank, N.A. d/b/a U.S. Bank Equipment Finance
Allowed Secured Claim as that term is defined in Debtor's proposed Plan. Upon Confirmation of
the Plan, this Class shall be permitted to exercise all of its rights with respect to its collateral as
identified in Debtor's Schedules as equipment and leasehold improvements of the Auburn 3, IN
store as having a value of $8,300.00 and asserted by this Class in its Proof of Claim filed on May
25, 2018 as having a value of $11,000.00. That is, this Class may initiate any and all in rem
collection and recovery actions it may have in connection with the aforesaid collateral. The
deficiency claim of U.S. Bank d/b/a U.S. Bank Equipment Finance shall be included with and
administered with Class 10 Unsecured Claims.

        3.      Class 3 will consist of The Coca Cola Company Allowed Secured Claim as that
term is defined in Debtor's proposed Plan. The claim (currently estimated to be approximately
$650.00) of this Class shall be paid in full pursuant to the terms of the prepetition agreements of
the parties. The security interest of this Class shall continue in effect until the Allowed Claim of
this Class has been paid in full.

        4.      Class 4 will consist of the Direct Capital Corporation Allowed Secured Claim as
that term is defined in Debtor's proposed Plan. The Allowed Secured Claim of this Class (in the
amount as per its Proof of Claim filed on May 25, 2018) shall be paid in full, With Interest.
Payments shall be monthly, commencing thirty (30) days after Confirmation of the Plan based
upon a three-year (36 month) amortization. The security interest of this Class shall continue in
effect to secure the aforesaid Allowed Secured Claim. The monthly payments to this Class are
estimated to be approximately $1,000.00 each. This Class is impaired.

        5.      Class 5 will consist of the Bridge Funding Group, Inc. Allowed Secured Claim as
that term is defined in Debtor's proposed Plan. The Allowed Secured Claim of this Class, shall be
paid in full, With Interest. The Allowed Secured Claim of this Class shall be deemed to be
$1,375,000.00. Payment of the Allowed Secured Claim of this Class, including interest, shall
continue upon Confirmation of the Plan, in the same manner and in the same monthly installments
as provided in the parties' Stipulation for Adequate Protection and Plan Treatment of Bridge
Funding, Inc.'s Allowed Claims (the Stipulation) (Doc. No. 272). By way of summary and not as
limitation, as to treatment terms, said Stipulation provides that Vision will commence making

32858/000/00836353-6SMB                           30
                  Case 18-10864-reg      Doc 286      Filed 02/20/19     Page 31 of 36



immediately upon Court approval monthly adequate protection payments to Bridge in an amount
to be determined by amortizing Bridge's allowed secured claim over ten ( 10) years at an interest
rate of 6.5% fixed. Further, to the extent that Vision exceeds current projections with respect to
the generation of cash ("Excess Cash"), such Excess Cash will be paid to Bridge and applied as a
principal payment on a semiannual basis, i.e., if cash exceeds the amount stated in the three (3)
year projection in the line item entitled "forecasted cash flow at the end of' as to the 7th and 13th
periods and semiannually thereafter, such Excess Cash shall be paid to Bridge as a principal
paydown, provided that all allowed attorney's fees of the debtor, either pre or post-confirmation,
have been fully paid. In the event all allowed attorney's fees have not been fully paid to debtor's
counsel, one-half of any such Excess Cash shall be paid as a principal paydown to Bridge, and
one-half shall be applied to allowed attorney's fees of the debtor. Additionally, post-confirmation,
continuing until the Bridge Claim has been paid in full, the reorganized debtor will prepare and
provide to Bridge a combined management report prepared on a GAAP basis, P&L statement and
balance sheet, all on a quarterly basis and tied to that quarter's franchisor-generated monthly
combo reports and it shall use a qualified third-party CPA accounting firm acceptable to Bridge to
provide a compilation statement and a consolidated balance sheet and P&L in accordance with
GAAP. The remaining principal balance on the Allowed Secured Claim together with any unpaid
interest thereon shall be due and payable on the sixty-first (61 st) month following Confirmation of
the Plan. The monthly payments to this Class are $15,612.85 each. This Class is impaired.

       The security interest of this Class shall continue as security for the amount of the Allowed
Secured Claim under the Plan. The deficiency claim of Bridge Funding Group, Inc., in the amount
of $144,710.85, shall be included in, and administered with, Class 10 Unsecured Claims.

        6.      Class 6 will consist of the First Merchants Bank Allowed Secured Claim as that
term is defined in Debtor's proposed Plan. The guaranty liability of this Class shall continue in
effect. Any outstanding indebtedness shall be secured up to the value of this Class' security interest
in the Debtor's assets. Said value shall be in the amount as agreed by the parties, or, in the event
the parties cannot agree, as determined by the Court. The mortgage obligor (for whom the guaranty
claim of the Class pertains) is presently current on its mortgage loan payments and will continue
to make such payments. Accordingly, there will be no payments to this Class by the Debtor except
in the event of a default on the guarantied obligation. Further, payments thereon, With Interest,
shall then commence monthly based upon a five (5) year amortization. This Class is impaired. The
deficiency claim of First Merchants Bank shall be included in, and administered with, Class 10
Unsecured Claims.

        7.      Class 7 will consist of the Americredit Financial Services, Inc. d/b/a GM Financial
Allowed Secured Claim as that term is defined in Debtor's proposed Plan. The Allowed Secured
Claim of this Class shall be paid in full pursuant to the prepetition agreements of the parties.
Provided, however, that any pre-confirmation defaults shall be cured upon Confirmation of the
Plan and all default charges to that date shall be deemed waived. The security interest of this Class
shall continue in effect. The monthly payments to this Class are $911.00 each. This Class is
impaired.

       8.    Class 8 will consist of the Deere & Company d/b/a John Deere Financial Allowed
Secured Claim as that term is defined in Debtor's proposed Plan. This Class shall be paid in full


32858/000/00836353-6SMB                          31
               Case 18-10864-reg         Doc 286        Filed 02/20/19       Page 32 of 36




pursuant to the parties Stipulation Regarding Adequate Protection and Loan Contract - Security
Agreement provided that any pre-confirmation defaults other than as provided in the Adequate
Protection stipulation shall be deemed waived. The monthly payments to this Class are $76.44
each. This Class is impaired.

        9.       Class 9 will consist of Priority Tax Claims. This Class shall be paid in full, with
interest accruing from and after Confirmation at the I.RC. Rate in effect as of Confirmation of the
Plan. Payments shall be on a quarterly basis based upon a five (5) year, straight amortization. The
first quarterly installment shall be due ninety (90) days after Confirmation. The quarterly payment
to this Class are estimated to be $1,400.00. This Class is not impaired.

        10.     Class JO will consist of Unsecured Claims. This Class shall include all claims not
specifically included in Classes 1 through 9 including, but not limited to, the deficiency claims of
the Classes 2, 5, and 6 and the claim of On Deck Capital (Proof of Claim No. 1). This Class shall
neither have nor retain any lien on the Debtor's property. The Allowed Claims of this Class shall
receive a pro rata distribution of an annual $2,000.00 payment to this Class for five (5) consecutive
years, commencing with the first such annual payment one ( 1) year after Confirmation of the Plan.
This Class is impaired.

        11.     Class 11 wi II consist of the interest holders. All pre-petition equity security interests
of Debtor shall be canceled. The stock of the newly-reorganized Debtor shall be issued to James
E. Miller II on the terms and conditions set forth in the Plan.

     THE FOREGING IS A BRIEF SUMMARY OF THE PLAN AND SHOULD NOT
BE RELIED UPON FOR VOTING PURPOSES. CREDITORS ARE FURTHER URGED
TO CONSULT WITH COUNSEL, OR WITH EACH OTHER, IN ORDER TO FULLY
UNDERSTAND THE PLAN.

                                                 ******
ADDITIONALLY, ANY CREDITOR DESIRING INFORMATION REGARDING THE
DEBTOR THAT SUCH CREDITOR BELIEVES IS NOT SUPPLIED BY THE
DISCLOSURE STATEMENT IS REQUESTED TO CONTACT THE ATTORNEYS FOR
THE DEBTOR.

                                                                  STMENT GROUP, INC.




32858/000/00836353-6SMB                            32
                  Case 18-10864-reg    Doc 286      Filed 02/20/19    Page 33 of 36



                                 CERTFICATE OF SERVICE

       The undersigned, who is duly admitted to practice in the State of Indiana and before the
Court, hereby certifies that a copy of the above and foregoing was transmitted electronically
through the Bankruptcy Court's ECF System, on February 20, 2019, to the following:

Leonard W. Copeland                                 Harley K. Means
Nancy J. Gargula                                    KROGER, GARDIS & REGAS, LLP
Office of the United States Trustee                 111 Monument Circle, Suite 900
One Michiana Square, Suite 555                      Indianapolis, IN 46204-5125
100 E. Wayne Street                                 Attorney for Ford Motor Credit Company LLC
South Bend, IN 46601
                                                    Kenneth D. Peters
Michael P. O'Hara                                   DRESSLER & PETERS LLC
Thomas P. Yoder                                     70 W. Hubbard Street, Suite 200
BARRETT McNAGNY LLP                                 Chicago, IL 60654
215 East Berry Street                               Attorney for Direct Capital Corporation
Fort Wayne, IN 46801
Attorneys for First Merchants Bank

       The undersigned further certifies that a copy of the above and foregoing was sent by first
class United States mail, postage prepaid on February 20, 2019, to the following:

Vision Investment Group, Inc.
clo James E. Miller, II, President
P.O. Box 415
Bluffton, IN 46714

Americredit Financial Services, Inc. dba GM Financial
PO Box 183 853
Arlington, TX 76096

                                              Isl Scot T. Skekloff
                                              Scot T. Skekloff (#15849-02)




32858/000/00836353-6SMB                        33
                                                                       FORECAST       FORECAST         FORECAST       FORECAST         FORECAST        FORECAST        FORECAST       FORECAST       FORECAST         FORECAST        FORECAST         FORECAST     FORECAST        FORECAST
                                                                       lt'1<UIH/U-    11'1:0l/U/1..    l_utnll..      1--·             Hfll00/11/1..   1-m/U(Wo        lW71111U/1•    l_.,/Hll..     1--11•           11'10.etNI..    lt'11llt/llll•   IWU:-•       HPU:ll/l1/1•
VISION INVESTMENT GROUP. INC
                                                                         ea/Ullt         J/IWlt          ll/llllt      C/lf/lt            l/lC/lt       "11/lt            ll/t/lt        Wit          t/llllt            lt/llllt        -·             ·-·           lJ/11/lt
                                                                         19P1            19P2            19P3          19P4               19PS           19P&            19P7           l9P8           19P9             19Pl0           l9Pll           19PU          l9Pl3         Tot.IYrl
  a    Gross Sales (Sales plus coupon)                                    887,024         963,455       1,071,672       975,996          1,126,158      1,113,941        1,097,240     1,045,441      1,010,796         1,045,049         963,219        913,568      1.0SS,952     13,302,510
  b
       (c) Less Oiscounts (coupons)                                       171,849)        178,040)        186.8051      179056)            191,219)       190229)          1888761       184,681)      181,8741           184,6491        178.0211       1739991        188,2051    11 Gn.5031
       2. Total Cash Receipts                                             815,175         885,415         984,866       896,940          1.034.939      1,023,712        1,008,364       960760        928.921            960400          885198         839,569      1,000,747     12,225.007

       4.Expenses
  a    Cost of Goods Sold                                                  258,739        280,636         311,639       284..229           332..249      323,749          318,965        304,004       294,082            303,892          280,444       266,236        321,018      3,879,882
       COGS Rebate (2017 S rounded)                                                       124,000)         15,100)                                                                                     128,000)                                                         (98,000)      (155,100)
  b    Gross-                                                              237,450        258,822         289.0Sl       262,328            308,316       300.900          296,230        281,629       271,945            281,519          258,634       244,767        294,590      3,586..211
  c    PmlmllTaxes                                                          19,708         21,482          23,994        21,773             25.590        24,975           24,587         23,375        22.571             23,366           21,467        20,316         24,451        297,655
  d    Badnround Chec:k & Drun Scr8l!ftlM f;mflM8                                35            35              35            35                 35            35               35             35             35                35               35            35             35             455
  e    Rent & Real Eslat8 Taxes                                             49,444         51,144          49,444        49,444             59.566        49,444           51,144         51,774        49,444             49,444                         59,566         49,444        619,308
  f    lnsurance.cAM                                                           508            508               508         508                508           508                508          508           508                508                            508            508          6.096
  a    CAM CtlalOes                                                          5,989          5,989           5,989         5.989              5,989         5,989             5,989         5.989         5,989              5,989                          5.989          5,989         71,868
  h                        INetworlt """"nse                                 1,077          11»7            1,077         11»7               11»7          1.077             11»7          1,077         1.077              1.077             1.077        1,077          1.077         14.001
  I                                                                          2..279         2,476           2,754         2.508              2,894         2,862             2,820         2,698         2,609              2,697             2.486        2,358           2,833        34,275
  I    Launclri/Alr Freshener                                                1,178          1,178           1,178         1,178              1,178         1,178             1,178         1,178         1,178              1,178            1,178         1,178          1,178         15,314
  k    Oftice Su....a-                                                       1,000          1.500           2,000         1.000              1.SOO         2.000             1,000         1,500         2.000              1,000            1,500         2,000          1.SOO         19,500
  I Advftttmm-FAF                                                           36,683         39,844          44,319        40,362             46.572        46JJ67            45,376        43,234        41.801             43,218           39,834        37,781         45,G34        550,125
  m Advfttt"isina-Olhet'                                                     1,873          1,873           1.873         1,873              1,873         1,873             1.873         1,873         1,873              1,873            1,873         1,873          1.873         24,347
  n Banke :haraes                                                              800              800           800                800           800               800            800          800           800                800              800           800            800         10,400
  0    Credit C8rd Process F -                                              11.385          12,366         13,755         12,527            14,454         14,297           14,083        13,413        12,968             13,408           12.357        11,721         14,175        170,907
  D    C8sh(SUMOYAl..TYlC8rd-Faes                                            1,760           1,825          1,918          1,836             1,965          1,954            1.940           899           870                 899           1,829         1,786          1,755         21,236
  a    PnWnl Faes                                                                20              20            20             20                20             20                20           20             20                  20             20            20             20             260
  r    Ca!llrinn Call Center Fee                                               150             150            150            150               150            150              150           150            150                 150            150           150            150          1,950
  s    T          - - nse                                                    9..269          9..269         9,269          9,269             9,269          9,269            9..269        9,269         9..269              9..269          9,269         9,269         11,586        122,812
  t    RoDG!ra & Mainlenanco-Lobor                                             500              500             500              500             500             500            500          500                500            500              500          500            500          6.SOO
                                                                                                                                                                                                                                                                                                               Case 18-10864-reg




  u    Reoairs & Malntenance-Malorlals                                       4,G66           4,416          4,912          4,474              5,162         5,106            5.030          4,790          4,631             4,788            4,413        4,186           5,062        61,038
  v    R,,_ & Malntenance-Olher                                                175             175            175            175                175           175              175            175            175               175              175          175             175         2..275
  w    R"""1nl & Malntenance-landscarmn                                      1,200           1,200          1.200            785                785           785              785            785            785               785              785          785           1..200       11,865
  x    -     --            Fees                                              1..250          1.250          1,250          1..250             1.250         1.250            1.250          1,250          1.250             1.250            1,250        1.250           1,563        16,563
  y    Personal Pracectv Taxes                                                               7,134                                            8,206                                                        5,519                                           8,206                        29,065
  z    Pest Control                                                            540             540            540            540                540           540              540           540             540              540               540          540            540          7.020
 aa-                                                                           244             265            295            268                310           306              302           287             278              287               265          251            304          3,662
 ab Tele          -                                                          5,515           5.515          5.515          5,515              5,515         5,515            5.515         5,515           5,515            5,515             5.515        5.515          5,515        71,695
 ac TVIMusic>Stores                                                                                                                                                                        1,260                            1.260                                                       2.520
                                                                                                                                                                                                                                                                                                               Doc 286




 ad Ulilllles - Electric                                                    18,297          19,874         22,106         20,132             23,230       22,978            22,633        21.556         20,842            21,548           19,860        18,837         22,781       274,672
 ae    Ulilllles- Gas                                                        1,138           1,237          1,375          1,253              1,445        1,430             1,408         1,341          1,297             1.341            1,236         1,172          1,417        17,091
  af   Ulllilles - Watorll/Vastewater                                        3,550           3,550          3,550          3,550              3,550        3,550             3,550         3.550          3,550             3,550            3,550         3,550          4,438        47.038
 aa    Uniforms                                                                813              883           982            895              1,G32        1,021             1,006           958            926               958              883           837          1.012        12,208
 ah    Trash                                                                 2,277           2,473          2,751          2.SOS              2,891        2,859             2,817         2,683          2.594             2,682            2,471         2,344          2,835        34,181
  ei   LeaalFees                                                            45,000          10,000         10,000         10.000             10,000       10.000            10,000        10,000         10,000            10,000           10,000        10,000         10.000       165,000
  al   Consumnn & Professional Foos                                            450             450            450            450                450          450               450           450            450               450              450           450            450         5.850
 ak    Accounlinn Fees+ Satver Hndinn Fees                                   2,377           2.377          2.377          2,377              2,377        2.Jn              2,377         1,377          1,377             1,377            1.377         1.377          2,377        25,901
  al   Rovalties                                                            65,214          70,833         78,789         71,755             82,795       81,897            80,669        76,861         74,314            76,832           70,816        67,166         80,060       978,001
 am    lnsumnce-Wodcars ComllllflSlllion                                     1,902           1,902          1,902          1,902              1,902        1,902             1,902         1,902          1,902             1,902                          1,902          1,902        22,824
 an    L.iabililv Insurance                                                  2,117           2,117          2.117          2,117              2,117        2,117             2,117         2,117          2,117             2,117                          2,117          2,117        25,404
  ao Ufo Insurance                                                           2,683                                         2,683                                                           4,830          1,560                               2,683                         730        15,169
                                                                                                                                                                                                                                                                                                               Filed 02/20/19




  OD Hoallh lnsuranco Premium                                                8,464           8,464          8,464          8,464              8,464         8,464            8,464         8,464          8,464              8,464                         8.464          8.464       101.568
  aa Licenses & Fees                                                         1.100           1.100          1,100          1,100              1,100         1,100            1,100                                             375                         1,100          1.100        10,275
  ar Seminars & Conferences                                                                                                                                                                 2,950                                                                                       2,950
  as Trawl & Lodalna & Meals                                                 3,564            3,564          3,564         3.564              3,564         3,564            3,564          3,564          3,564             3,564            3,564        3,564           4,455       47,223
  at Tra!nina Materials                                                                       7,345                                                                                                                          7,655                                                     15,000
  au 11.tscellaneous                                                         1,020            1,020          1,020          1,020              1,020        1,020            1,020          1,020          1,020             1,020            1.020        1,020           1,020       13.260
  av Cash'"""" short                                                           815              885            985            897                905        1,024              515            961            929               947              927          840           1,001       11,630
  aw DebtRe                  BankruDll:Y
  ax Insider ComDensation                                                    5,300           5,300          5,300           5,300             5,300         5,300            5,300          5,300          5,300             5,300            5,300        5,300          6,625        70,228
  av Enumment. Fixtures & Leasehold lmDrOVGments                             2,000           2,000          2,000           2,000             2,000         2,000            2,000          2.000          2,000             2,000            2,000        2,000          2.000        26,000
  az Ohio City Taxes
  ba Ohio Commercial AciMlv Tax
  bb Ohio Pass Throuah Entilv Tax                                                               220                              220                                            225                             245                             245                          245         1,400
                                                                                                                                                                                                                                                                                                               Page 34 of 36




  be Mlehl!tan FlowTh"""'h Tax
 • bd IN. OH, Ml Sales & Usa & Food-Beve111110 Taxes - cash remitted        50,500          54,851         61,012         55,565            64,114         63,418           62,468         59,495        57,523             59,472          54,813        51,989         62,876        758,094
  be Other Income (Sales Tax Discounl)                                        (167)           (167)          1167)          (167)             (167)          1167)            (167)          (167)         (167)              (167)           (1671         1167)          (1671        12,167)
   bf Trustee QuarterlY Fees (1%l                                           25.398                                                          36463                                          30767                                            28468                                      121095
      Subtotal expenses                                                    896,650         888268         978,768       907,996          1,091,001      1017630          1004.558       1,000,508      910188             966.830          855,889       872,699        912,613     12,303,599

       FORECASTED CASH FLOW (111 period)                                   (81.4761          (2,8521         6099        Ul,0571            156,0621        6082             3806         (39747)        18,733             16,4301         29308         133130}        88,133        178,5921



               less: Debt Service                                           17,430          17,430         17,430         17,430             17,430        17.430           17,430        17,430         17,430             17,430                        17,430         17,430       209,160



       •• Forecasted Cash now for period after debt service                (98,906)        (20,282)       (11,331)      128,487)           173,492)       (11,348)         113,624)      (57,177).       1,303            (23,860)~308                   (50,560)        70,703 __ (287,752)
                    Forecasted cosh Pow beg ~od                            425,593         326,687        306,405       295,073            266,587        193,095          181,747       168,123       110,946            112,241t    ~389               117,697         67,137
                                                                                                                                                                                                                                                                                                  EXHIBIT A




                    Foretasted cosh flow end period                        326,687         306,405        295,073       266,587            193,095        181,747          168,123       1~0.~~        112,248             88,:189         117,697        67,137        137,841
E:\lVIG\Forecast\VIG forecast as Of 01.28.19 01.28.19 FINAL                                                                                                                                                                                                                                                   2/13/2019
                                                                      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST      FORECAST          FORECAST      FORECAST      FORECAST       FORECAST      FORECAST     FORECAST

VISION INVESTMENT GROUP, INC

                                                                       20P1          20PZ          20P3          20P4          20P5          20P6          20P7          20P8              20P9          20P10         20P11          20P12         20P13       Tota1Yr2
  a     Gross Sales (Sales plus coupon)                                 895.894       973,090      1.082.388      985,755      1,137,419     1,125,081     1,108,213     1,055,895         1.020,904     1,055,500      972,851        922,704       893,852    13,229,545
  b
        (c) Less Discounls (coupons)                                    (73 015)      179,307)      188215)       180,3391       192.7001      191,6941      190.3191     1860551           1832041       186,0231      179,287)       175 2001      172,8491   11078.2081
        2. Total Cash Receipts                                          822,879       893,783       994174        905,416      1,044,720     1033.387      1017893        969,840           937700        969477        893,564        847,503       821.003    U,151,338

        4.Expemes
  a     Cost or Goods Sold                                              257,418       279,426       310,587       283,037       332,277       329,759       318,950       303,034           293,058       302,921       279,358        265,061       255,955     3,810,843
        COGS Rebate l2017 S - - .                                                     (24,0001       (5.100)                                                                                (28.000)                                                 (98,000)     (155,100)
  b     Gross-....                                                      240,403       262,029       292,648       265,577       308,064       304,608       298,882       285,226           275,423       285,115       261.962        247,914       239,831     3,567,683
  c     Pavmll Taxes                                                     19,953        21,748        24,290        22,043        25.S69        25,,282       24.807        23,674            22,860        23,665        21,743         20.S77        19,906       296.118
  d     Bacla!round Check & 0rua Screenina Emensa                            35            35            35            35            35             35           35            35                35            35            35             35            35           455
  e     Rent & Real Es1B1e Taxes                                         49,444        51,144        49,444        49,444        59.566        49,444        51.144        51,774            49,444        49,444                       59.566        49,444       619,308
  ,     Insurance-CAM                                                       508           508           508           SOB           508            508            508           sos             508           508                          508           508         6,()96
  A     CAMChAmes                                                         5.989         5,989         5,989         5,989         5,989         5,989         5,989         5,989             5,989         5,989                        5,989         5,989        71,868
  h     COm               INetwofk FYnAnse                                1,on          1.on          1.077         1.on          1,on          1.on          1,077         1,077             1.077         1.077         1.CJ77         1,on          1.on         14.001
  I                    -                                                  U79           2,476         2,754         2.508         2,894         2,862         2,820         2,698             2.609         2,697         2.486          2,358         U67          33,709
  I Laun:! rv/Nr Freshener                                                1,178         1,178         1.178         1,178         1,178         1,178         1,178         1,178             1.178         1,178         1.178          1,178         1,178        15,314
  k Ol5ce Sumilias                                                        1.000         1.SOO         2,000         1,000         1.SOO         2.000         1.000         1,500             2,000         1.000         1.SOO          2.000         1.SOO        19.SOO
  I Advel1 isina-FAF                                                     37,o30        40.220        44,738        40,744        47.012        46,502        45,805        43,643            42,196        43,626        40.210         38,138        36,945       546,810
  m -iointl-O!fler                                                        1,873         1,873         1,873         1,873         1,873         1,873         1.873         1,873             1.873         1.873         1.873          1.873         1,873        24,347
  n Bank Cha-                                                               800           800           800           800           800            800          800           800               800           800           800            800           800        10,400
  0 Credit Cant Process Fees                                             11,520        12.S13        13,918        12,676        14,626        14,467        14,251        13.578            13,128        13.S73        12.SlO         11,865        11,494       170,119
  D Cash ISUMOYALrn card~ Fees                                            1,760         1,825         1,918         1,836         1,965         1.954         1,940           899               870           899         1,829          1,786         1,755        21,236
  a PnPlllFees                                                               20            20            20            20            20             20           20            20                20             20           20             20             20          260
  r Calllrinn C8D Center Fee                                                150             150         150           150             150          150          150           150               150            150          150            150           150         1.950
  s     ~                                                                 9.269         9,,269        9,269         9,269          9,269        9.269         9,269         9,269             9,269         9,,269        9,269          9,269         9,108       120,334
  t R..- & Maintenance-labor                                                500           500           500           500            500           500          500           500               500           500           500            500           500         6.SOO
                                                                                                                                                                                                                                                                                Case 18-10864-reg




  u R,,_ & Malntenanc:e-Mslerlals                                         4,114         4,469         4,971         4.S27          5,,224       5.167         5,G89         4,849             4,688         4,847         4,468          4,,238        4,105        60,757
  v R""""" & Malntenanee-Olher                                              175           175           175           175            175           175          175           175               175            175          175            175           175         2.275
  w RnnllirK & Malntenance-landscallinn                                   1,200         1.200         1,200           785            785           785          785           785               785           785           785            785         1,200        11.865
  x PlMD!I Pmcmslna Fees                                                  1,250         1.250         1,250         1,250          1.250        1,250         1.250         1.250             1,250         1.250         1.250          1,,250        1,,250       16.250
  y Personal Prooedv Taxes                                                              7,134                                      8,206                                                      5.S19                                      8,,206                     29,065
  z Pest Control                                                            540            540           540          540            540           540           540          540               540           540           540            540           540         7.020
  aa p - . ,                                                                247            268           298          272             313          310           305          291               281           291           268             254          246         3,645
  ab Tele        -                                                        5.SlS         5.S15          5,515        5.S15          5,515         5.S15         5.S15        5.S15             5.S15         5,515         5,515          5,515         5.S15        71,695
                                                                                                                                                                                                                                                                                Doc 286




  ac TV.IMuslc-Slores                                                                                                                                                       1.260                           1.260                                                    2.S20
  ad UHes- EledJlc                                                       18.SlS        20,110        22,369        20,372        23,506        23,251        22,903        21,821            21,098        21,813        20,105         19,069        18,473       273,405
  ae IJ!!lllles-Gas                                                       1,152         1,251         1,392         1,268         1,463         1,447         1,425         1.358             1,313         1,357         1.251          1,187         1,149        17,012
  af Ulillties -WateriWaslewater                                          3.S50         3,550         3.S50         3.S50         3.S50         3.S50         3.S50         3,550             3.S50         3.S50         3,550          3.S50         3,551        46,151
  aa Uniforms                                                               823           894             994         905         11)45         1,033         1.018           970               938           969           894            848           821        12,151
 ah     Trash                                                             2,304         2,503          2,784        2.S35         2,925         2,893         2,850         2,716             2,626         2,715         2,502          2,373         2,299        34,024
  ai    L"""IFees                                                         2,500         2,500          2.SOO        2.SOO         2.SOO         2.SOO         2,500         2.SOO             2,500         2,500         2.SOO          2,500         2.SOO        32.SOO
  al    CnrmJl!inn & Professional Fees                                      450           450            450          450           450           450           450           450               450           450           450            450           450         5,850
 ak     Accounlinn Fees + SaM11 Hm!lrm Fees                               2.377         2,377          2,377        2,377         2,377         2,377         2,377         1,377             1,377         1,377         1,377          1,377         2,377        25,901
  al    R!IV1llllas                                                      65,830        71.503         79,534       72,433        83,578        82,671        81,431        77.587            75,016        77,558        71,485         67,800        65,680       972,107
 am     Insurance-Workers COmoensallon                                    1,902         1,902          1,902        1,902         1,902         1,902         1,902         1.902             1.902         1,902                        1,902         1,902        22,824
 an     LiallililY Insurance                                              2,117         2.117          2,117        2,117         2,117         2,117         2,117         2,117             2,117         2,117                        2.117         2,117        25,404
 ao     ure Insurance                                                     2,683                                     2,683                                                   4,830             1.S60                       2.683                          730        15,169
                                                                                                                                                                                                                                                                                Filed 02/20/19




 aD     Health Insurance Premium                                          9,141         9,141          9,141        9,141          9,141         9,141         9,141        9,141             9,141         9,141                        9,141         9,141       109,693
  aa    Licenses & F -                                                    1,100         1.100          1,100        1.100          1,100         1,100         1,100                                          375                        1,100         1.100        10.275
  er    Seminars & Conferences                                                                                                                                               2,950                                                                                   2,950
  as    Travel & Ladaina & Meals                                          3.564          3.564         3,564         3,564         3,564         3,564         3.564         3.564             3,564         3.564        3,564          3.S64         3,330        46/)98
  at    Trainlna Materials                                                               7,345                                                                                                               7,655                                                  15,000
  au    Miscellaneous                                                      1,020         1,020         1,020         1,020         1,020         1,020         1,020         1,020             1,020         1,020        1,020           1,020        1,020        13,260
  av    cash fover'I short                                                   815           885           985           897           905         1,024           515           961               929           947          927             840        1,001        11,630
  aw    Debt Renavmenl!wlod Bankruntc:v
  ax    Insider ComD11nsation                                              5,300         5,300         5,300         5,300         5,300         5,300         5,300         5,300             5,300         5,300        5,300          5,300         5,300        68,903
  ay    Eau!Dment, Fixtures & Leasehold lmDrOVamenlll                      2,000         2,000         2.000         2,000         2,000         2,000         2,000         2,000             2,000         2,000        2,000          2,000         2,000        26,000
  az    OhioCilvTaxes
  be    Ohio CocnmefClal Al!!Mlv Tax
                                                                                                                                                                                                                                                                                Page 35 of 36




  bb    Ohio Pass Throuah i.nmv Tax                                                         220                         220                                       225                             245                          245                       245         1,400
  be    Mlcl!lnan Flow Thmutth Tax
 • bd   IN. OH, Ml Sales & Use & Food-Beve.-e Taxes - cash remitted       51.101        55,504        61,738        56,226        64,877        64,173        63,211        60,227            58.231       60,204        55,490         52,630        50,984       754,598
  be    Other Income (Salas Tax Discount)                                   (167)         (167)         (167)         (167)         (167)         (167)         (167)         (167)             (167)        (167)         (167)          (167)         (167)       (2,167)
  bf    Trustee Quartertv Fees (1%)
        Subtotal expenses                                                833,326       885.901       977,195       905,722     1050,033      1,023.368     1,003.091      968,266           908,451       965,352       824 677        870,227       731,370    11,946.979

        FORECASTED CASH FLOW (In period)                                 110,4471        7,882        16.978          13061       15.314)       10,019        14.803         1574             29,249         4,124       68886          122 7231      89,633       204.358



                Less: Debt Service                                        17,430        17,430        17,430        17,430        17,430        17,430        17,430        17,430            17,430        17,430                      17,430        17,430       209,160



        .. Forecasted Cash flow for period after debt servlca            (27,877)       (9,548)         (452)      (17,736)      (22,744)       (7,411) ____lt627J        _(15,856)          11,819        (13,306)   _ ___B,886        (40,153)      72,203        (4,802)
                      Forecasted cash flow beg period                    137,841       109,964       100.416       99,964         82,228       59,484 - ____llJl73        - ~.ML      .      33,590        45,409       . Il,103       100,989        60,836
                                                                         109,964     _J.00,416        99,964       82,228         59,484     - 52,073       4!M46       ___33,590            45,409        32.103        100,989        60,836       13J,039
E:\1VIG\Forecast\Vilfo'::::f:sc:tSf.~::1e:gf.~rf!g FINAL                                                                                                                                                                                                                      2/13/2019
                                                                    FORECAST      FORECAST       FORECAST      FORECAST         FORECAST       FORECAST      FORECAST       FORECAST      FORECAST        FORECAST      FORECAST      FORECAST       FORECAST     FORECAST
VISION INVESTMENT GROUP, INC

                                                                     21Pl          21P2           21P3          21P4              21P5          21P6           21P7          21P8              21P9        21Pl0         21P11         21P12          21P13       Tot&IYr3
  a   Gross Sales (Salos plus coupon)                                 904,853       982,821       1,093,212      995,613         1,148,793      1,136,331     1,119,295      1,066,454        1,031,113    1,066,055      982,579        931,931       902,790    13,361,841
  b
      (c) Leas Discounts (coupons)                                    1741981       180,5911        189.6431     1816401           (942011        193.1791      191,7821      187,4491         184,5511     187,4161      (80,5721       1764181       1740291    11095,6711
      2. Total cash Receipts                                          830,655       902,229       1,003.569      913,973         1054 592       1,043.152     1,027.513       979,005          946 561      978638        902,008        855,512       828,762    12,266,170

      4. Expenses
  a   Cost of Goods SOid                                              259,872       282,101        313.573       285,748          333,419        329,866       321,009        305.945          295,869      305,831       282,032        267.592       258.394     3,841,251
      COGS Rebatll l2017 S roundedl                                                 124,000)        (5,100)                                                                                    128,000)                                                198,000)     (155,100)
  b   GrossWaaes                                                      242,775       264,605        295.513       268,187           310,076       307,586       302,816        288,022          278,126      287,910       264.537        250,356       242,197     3,602,707
  c   Pavroll Taxes                                                    20,150        21,962         24.528        22,259            25,736        25.530        25,134         23,906           23,084       23,897        21,957         20,780        20,102       299,()25
  d   Al>d!<tfOUnd Check & nn...              nse                          35            35               35          35                35            35            35             35               35           35            35             35            35            455
  e   Rent & Roal Estate Tun                                           49,444        51,144         49,444        49,444            59,566        49,444        51,144         51,774           49,444       49,444                       59.566        49,444       619.,308
  f   lnsutance-CAM                                                       508           508              508         508               508           508           508            508              508          508                          508           508         6.096
  a   CAMCha...-                                                        5,989         5,989          5.989         5,989             5,989         5,989         5,989          5,989            5,989        5,989                        5.989         5,989        71,868
  h   Comnu!M/SecurllYiWetwork ~nse                                     1,077         1,077          1PT7          1PT7              1,077         1,077         1,077          1.077            1,077        1,077         1,077          1,077         1,077        14,001
  I   Onnmllna SuMllM.                                                  2,279         2,476          2,754         2,508             2.894         2,862         2,820          2,698            2,609        2,697         2,486          2.358         2,267        33,709
  I   Laundiy/Alr Frashener                                             1,178         1,178          1,178         1,178             1,178         1,178         1,178          1,178            1,178        1.178         1,178          1.178         1,178        15.314
  k   OftlceSu!IDlles                                                   1,000         1,500          2,000         1,000             1,500         2,000         1,000          1.SOO            2,000        1,000         1.SOO          2,000         1.SOO        19.SOO
  I Adverti!tl""'·FAF                                                  37,379        40,600         45.161        41,129            47,457        46,942        46,238         44,055           42.595       44,039        40.590         38,498        37,294       551,978
  m Advertislna - Other                                                 1,873         1,873          1,873         1,873             1,873         1,873         1,873          1,873            1,873        1,873         1,873          1,873         1,873        24,347
  n Bank Charan                                                           800           800            800           800               800           800           800            800              800          800           800            800           800        10,400
  0 Credit Card Procoas Fees                                           11,629        12,631         14,050        12,796            14,764        14,604        14,385         13,706           13,252       13,701        12,628         11,977        11,603       171,726
  D CBSh ISUBll..OYALTYi Card Pmcaulna Fees                             1,760         1,825          1,918         1,836             1,965         1,954         1,940            899              870          899         1,829          1,786         1,755        21,236
  q PavPalFoes                                                             20            20             20            20                20            20            20             20               20           20            20             20            20            260
  r Caterina can Center Fee                                               150           150            150           150               150           150           150            150              150          150           150            150           150         1,950
  s Tram aor1atlon Emense                                               9,269         9,269          9,269         9,269             9,269         9,269         9.269          9,269            9.269        9.269         9.269          9,269         9,108       120,334
  l Re"" n. & Maintenance-Labor                                           500           500            500           500               500           500           500            500              500          500           500            500           500         6.SOO
                                                                                                                                                                                                                                                                                 Case 18-10864-reg




  u R""" "' & Maintenance-Materials                                     4,153         4.511          5,018         4.570             5,273         5,216         5,138          4,895            4,733        4,893         4.510          4,278         4,144        61,331
  v RflCll m & Malntenance-O!her                                          175           175            175           175               175           175           175            175              175          175           175            175           175         2,275
  w RflCll n&Malntonance-LandscBDfna                                    1.200         1,200          1.200           785               785           785           785            785              785          785           785            785         1,200        11.865
  x Payroll Pn>ce1s1na Fees                                             1.250         1.250          1.250         1,250             1,250         1.250         1.250          1.250            1.250        1,250         1,250          1,250         1,250        16,250
  v Penonal p .......r1v Tues                                                         7,134                                          8.206                                                       5.519                                     8.206                      29,065
  z Pest Control                                                          540           540             540          540               540           540           540            540              540          540           540            540           540         7,020
 aa   Pmr.tMa                                                             249           271             301          274               316           313           308            294              284          294           271            257           249         3,680
  ab TeleDhonellnternel                                                 5.515         5.515           5.515        5.515             5,515         5,515         5,515          5.515            5.515        5.515         5.515          5,515         5.515        71,695
                                                                                                                                                                                                                                                                                 Doc 286




  ac TV.Music-Stores                                                                                                                                                            1,260                         1.260                                                    2.520
  ad Utilllles - Eleclltc                                              18,690        20,300         22,580        20,564            23,728        23,471        23,119         22.028           21,298       22.019        20,295         19,249        18,647       275,989
  ae Utililles ·Gas                                                     1.163         1,263          1,405         1,280             1,476         1,460         1,439          1,371            1.325        1,370         1,263          1,198         1,160        17,173
  af U!illtlos ·Water/Wastewater                                        3,550         3.550          3.550         3,550             3,550         3,550         3,550          3,550            3,550        3.550         3,550          3,550         3,551        46,151
  ag Uniforms                                                             831           902          1,004           914             1,055         1,043         1,028            979              947          979           902            856           829        12,266
  ah Trash                                                              2,326         2,526          2.810         2,559             2,953         2,921         2,877          2,741            2,650        2,740         2,526          2,395         2.321        34,345
  al Leaal Fees                                                         2.SOO         2,500          2,500         2,500             2,500         2,500         2.SOO          2,500            2,500        2,500         2,500          2.SOO         2,500        32,500
  al Consulllna & Professional Fees                                       450           450            450           450               450           450           450            450              450          450           450            450           450         5.SSO
  ak Accounllna Fees+ Se111er HMllna Fees                               2,377         2,377          2,377         2,377             2,377         2.377         2,377          1.377            1.377        1,377         1,377          1,377         2.377        25,901
  al Ravaltles                                                         66,452        72,178         80,285        73,118            84,367        83,452        82,201         78,320           75,725       78,291        72,161         68,441        66,301       981,294
 am lnsuranc:o-Workers Com1111nsallon                                   1,902         1,902          1,902         1,902             1.902         1.902         1,902          1,902            1,902        1,902                        1,902         1,902        22.824
  an Uahililv Insurance                                                 2,117         2,117          2,117         2,117             2,117         2,117         2,117          2,117            2,117        2.117                        2,117         2,117        25,404
  ao Ufe Insurance                                                      2,683                                      2,683                                                        4,830            1.560                       2,683                         730        15,169
                                                                                                                                                                                                                                                                                 Filed 02/20/19




  ap Health Insurance Premium                                           9.872         9,872           9,872        9,872             9,872          9.872         9,872         9.872            9,872        9.872                        9,872         9,872       118,468
  ao Licenses & Fees                                                    1.100         1.100           1,100        1.100             1,100          1.100         1,100                                         375                        1,100         1.100        10,275
  at Seminars & Conferences                                                                              .                                                                      2.950                                                                                  2,950
  as Travel & Lndnlnn & Meals                                           3,564         3,564           3.564        3,564             3,564          3.564         3,564         3.564            3,564         3.564        3,564          3.564         3,330        46,098
  at Tntlnlnn Materials                                                               7,345                                                                                                                    7,655                                                  15,000
  au Miscellaneous                                                       1.020        1,020           1,020         1,020            1,020          1.020         1.020          1.020            1,020        1,020         1.020         1,020         1,020        13,260
  av cash <over> short                                                     815          885             985           897              905          1,024           515            961              929          947           927             840       1,001        11,630
  aw Debt RIHl3Vmlllt!S-nasl Banluuolcv
  ax Insider Comoensatlon                                                5.300        5,300           5,300        5,300             5,300          5,300         5,300          5,300           5.300         5,300         5,300         5,300         5,300        68,903
  av Eauloment, Flx!ures & Leasehold lmllfOVaments                       2,000        2,000           2,000        2,000             2,000          2,000         2.000          2,000           2,000         2,000         2,000         2,000         2.000        26,000
  az Ohio cnv Taxes
  ba Ohio Commercial A-Tax
                                                                                                                                                                                                                                                                                 Page 36 of 36




  bb Ohio Pass Throuah Entitv Tax                                                         220                          220                                         225                             245                        245                          245         1,400
  be Mlchillen Flow Throuah Tax
 • bd IN, OH, Ml Sales & Use & Food-Beveraae Taxes. cash remitted      51.584        56,028          62,322        56,758           65,490         64,780        63,809        60,796           58,781       60,773         56,015        53.127        51,466       761,729
  be Other Income (Sales Tax Discount)                                   (167)         11671           (167)         (167)            1167)          1167)         (167)         (167)            11671        (167)          11671         (167)         (1671       12,167)
  bf TrusteeOuarterlYFees(1%)
      SublolBI expenses                                               840Clllll     894,074        986,215        913993         1,056,397      1.029,719     1,012,394       977,080          916995       974,164       832,117        878,009       738,920    12.0S0,976

      FORECASTED CASH FLOW (In period)                                 110.245)       8.155          17.353            (201         11.8041        13433         15,119          1.925          29,567        4,475        69,891        122,4971       89.842       215,194



                Less: Debt Service                                     17,430        17,430          17.430        17,430           17,430         17,430        17.430        17,430           17,430        17,430                      17,430        17,430       209,160



      .. Forecasted cash now for period after debt service             (27,675)       (9,2~)    ___J77)         __{P,45C))__Jl9,ll4) _ _           (~ml_         (2,311)_      (15,505)         U.137        (12,955)    ___!9"91_ _ 139,927)           72,412         6,034
                     Forttasted cash pow b~ period                    133,039       105,364      ~089             -~.013      _ _ 78,562 - -       59~2_8_      55,331        - 53,021          37.515        49,652       ~.697         106,588        66,661
                                                                      105,364        96,089         96,013     ___18,562          _59,3~--        55,331        53.~            37,515    -     49,652     ___M,_69t______!CJ6,588        66,661       l39,073
E:\lVIG\Forecast\Vlr::::s':/Sf.~r.t;gn:.~g FINAL                                                                                                                                                                                                                                2/13/2019
